       Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 1 of 71



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND



ASSOCIATION OF COMMUNITY
CANCER CENTERS, on behalf of itself and
its members; GLOBAL COLON CANCER
ASSOCIATION, on behalf of itself and its
members; NATIONAL INFUSION CENTER
ASSOCIATION, on behalf of itself and its
members; and PHARMACEUTICAL
RESEARCH AND MANUFACTURERS OF
AMERICA, on behalf of itself and its
members,
                                           CIV. NO. 1:20-cv-03531
                   Plaintiffs,
                                           ADMINISTRATIVE PROCEDURES ACT
vs.
                                           REVIEW OF AGENCY DECISION
ALEX M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health
                                              COMPLAINT
and Human Services; the U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; SEEMA VERMA, in
her official capacity of Administrator of the
Centers for Medicare and Medicaid Services;
CENTERS FOR MEDICARE AND
MEDICAID SERVICES; BRAD SMITH, in
his official capacity as the Director of the
Center for Medicare and Medicaid Innovation;
CENTER FOR MEDICARE AND
MEDICAID INNOVATION,
                        Defendants.
            Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 2 of 71



       Plaintiffs the Association of Community Cancer Centers; the Global Colon Cancer

Association; the National Infusion Center Association; and the Pharmaceutical Research and

Manufacturers of America allege as follows:

                                       INTRODUCTION

       1.       For years, the Trump Administration urged major revisions to the Medicare Part B

reimbursement system that would have substituted foreign price controls for the market-based

approach adopted by Congress. The Administration recognized that such a fundamental change

could be undertaken only by new legislation, and it urged Congress to act. But this summer, the

President decided to proceed on his own initiative. “We’ve been waiting for Congress to take

action for many decades to reduce drug prices,” he announced. “I’m unwilling to wait any

longer.”1 Lacking “any meaningful legislative support,” the Trump Administration implemented

administratively—without even going through standard notice-and-comment procedures—what it

calls a “historic” and “transformative” effort to “completely restructure the prescription drug

market, in terms of pricing and everything else.”2

       2.       The Administration is only too right about that: Its new regulation will lead to

delays and disruptions in drug access, jeopardizing critical care for millions of patients; by the

Administration’s own estimates, it will achieve much of its cost savings from “beneficiaries not

accessing their drugs through the Medicare benefit, along with the associated lost utilization.”3 In


1
  Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices (July 24,
2020), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-executive
-orders-lowering-drug-prices (July 2020 White House Remarks).
2
  Remarks by President Trump on Delivering Lower Prescription Drug Prices for All Americans
(Nov. 20, 2020), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
delivering-lower-prescription-drug-prices-americans (Nov. 2020 White House Remarks); July
2020 White House Remarks, supra, at note 1.
3
  Most Favored Nation (MFN) Model, 85 Fed. Reg. 76,180, 76,237 (Nov. 27, 2020) (MFN Rule)
(emphasis added).

                                                 2
              Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 3 of 71



fact, the Administration has projected a 19% decline in utilization from lost access at non-340B

providers.4 The new regulation will also shortchange healthcare providers by reimbursing them a

fraction of what they have already paid for critical medicines. And it will slash the funds available

for pharmaceutical research and development, resulting in far fewer innovative medicines.

         3.       In this action, Plaintiffs challenge this overreach, which is unauthorized by statute

and fundamentally inconsistent with our constitutional system of government. Under the Medicare

statute—the approach duly approved by Congress and enacted into law—reimbursement for

prescription drugs covered under the Part B program is based on average prices actually paid for

drugs domestically. But the new regulation by the Centers for Medicare and Medicaid Services

(CMS), known as the Most Favored Nation Rule (MFN Rule), implements a novel, mandatory,

and nationwide payment scheme. Unlike a market-based approach, the Rule bases reimbursement

on the lowest price available in any one of almost two dozen other countries—regardless of how

those countries have chosen to structure their healthcare systems, the (dis)incentives they provide

for pharmaceutical innovation, or the limitations they place on patients’ ability to access these

medications. By the President’s own admission, the MFN Rule “will transform the way the U.S.

government pays for drugs.” Nov. 2020 White House Remarks, supra.

         4.       The Administration purports to derive the authority to supersede Congress’s work

from Section 1115A of the Social Security Act, as added by the Affordable Care Act. Yet Section

1115A does not grant CMS anything like the authority it would need to issue a regulation as far-

ranging as the MFN Rule. Once described by four Supreme Court Justices as one of the more

“minor” and “ancillary” provisions added by the Affordable Care Act, NFIB v. Sebelius, 567 U.S.

519, 704–05 (2012) (joint dissent), Section 1115A creates the “Center for Medicare and Medicaid


4
    MFN Rule, 85 Fed. Reg. at 76,237 tbl.11 (emphasis added).

                                                    3
            Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 4 of 71



Innovation” (CMMI), a sub-agency charged with “test[ing] innovative payment and service

delivery models,” 42 U.S.C. § 1315a(a)(1). By law, CMMI is authorized to test models that

address “a defined population for which there are deficits in care leading to poor clinical outcomes

or potentially avoidable expenditures.” Id. § 1315a(b)(2)(A). CMMI may waive parts of the

Medicare statute and certain other parts of the Social Security Act during model tests, but only “as

may be necessary” for the “sole[]” purpose of testing the model. Id. § 1315a(d)(1). If—and only

if—an initial pilot test proves successful based on statutorily specified criteria and a certification

from the CMS Chief Actuary, then CMMI may follow certain prescribed procedures to “expand

. . . the duration and the scope of [the] model” to a second phase, including the option of

“expand[ing] . . . the scope of a model” “on a nationwide basis.” Id. § 1315a(c).

       5.       Or at least that is how the law is written—and how it was supposed to work. CMS

is now attempting to use this modest “test” authority to “transform drug pricing forever.” Nov.

2020 White House Remarks, supra. In doing so, CMS has far exceeded its statutory authority

under Section 1115A. The MFN Rule is not an initial pilot “test.” Nor does it “address a defined

population” with identified “deficits in care”; indeed, it affirmatively harms patients in the short

and long terms, securing its immediate cost savings in large part through the rationing of care. The

Rule also skips the two-step statutory process of “test[ing]” and then “expan[sion],” 42 U.S.C.

§ 1315a(c), in favor of an immediate rollout in all 50 states and U.S. territories. With no control

group, with “mandatory, nationwide participation,” MFN Rule, 85 Fed. Reg. at 76,188, and with

an immediate intended impact on the overwhelming majority of Medicare Part B drug spending,

the MFN Rule lacks any pretense to being the sort of limited “test” of a Phase I “model” that

Congress authorized under Section 1115A. The MFN Rule is instead among “the most far-

reaching prescription drug reforms ever issued.” July 2020 White House Remarks, supra.



                                                  4
            Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 5 of 71



       6.       CMS’s interpretation of Section 1115A would arrogate virtually unlimited power

to the agency to revise the Medicare program in its sole discretion.          If CMS can launch

comprehensive, nationwide models of its own design while waiving virtually all of Medicare Part

B, nothing stops it from replacing any other part of Medicare—or even the whole thing. The

damage to the separation of powers is manifest. CMS is claiming the authority to use the

congressionally enacted Medicare statute as a suggestion, which it may keep, revise, or discard on

its way to a healthcare system fully designed, implemented, and enforced in-house by the

Executive Branch.

       7.       Compounding these harms, CMS has not permitted the public to have any real say

in this “overhaul.” CMS jettisoned the notice-and-comment process ordinarily required for

rulemaking and instead issued the MFN Rule as an “interim final rule,” effective immediately.

Although the Administration has been considering proposals for basing Medicare reimbursements

on international prices for almost three years, CMS attempts to justify this evasion of procedure

by claiming that its hand was forced by the COVID-19 pandemic—an emergency so sudden that

it apparently did not stir CMS to action at any point during the ten months since COVID-19 had

been declared a public health emergency. By short-circuiting the notice-and-comment process,

CMS deprived the public of the opportunity to point out the many shortcomings of the MFN Rule

before it became effective, including how it will harm patients in both the short and long terms by

reducing drug availability and development.

       8.       The MFN Rule is unlawful on several procedural and substantive grounds:

                a.     The MFN Rule does not qualify as a “test” of a “model” that addresses the

       “deficits in care” of “a defined population,” but rather is, as the President acknowledged, a

       nationwide attempt to “completely restructure the prescription drug market, in terms of



                                                5
            Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 6 of 71



       pricing and everything else.” July 2020 White House Remarks, supra. The Rule thus

       exceeds CMMI’s limited regulatory authority under Section 1115A.

                b.    CMS nevertheless claims authority under Section 1115A to effectively

       repeal and replace key provisions of the Medicare statute, as well as other important

       provisions of the Social Security Act. But if Section 1115A in fact vested the agency with

       such expansive power, then Section 1115A would violate the Constitution’s requirement

       of bicameralism and presentment.

                c.    If accepted, CMS’s claim of authority under Section 1115A to overhaul the

       Medicare pricing system as the agency sees fit would also violate the Constitution’s bar on

       the delegation of legislative power to the Executive Branch.

                d.    Congress committed the testing authority in Section 1115A to the sole

       discretion of the Secretary of Health and Human Services, but President Trump usurped

       that authority by commanding the Secretary to adopt the MFN Rule. The President may

       not ignore the statute and commandeer discretion that has been entrusted to another

       executive officer by directing that officer to reach a particular conclusion.

                e.    Because the MFN Rule was issued as an immediately effective interim final

       rule, without any notice or opportunity for public comment on a proposed rule, it violates

       the procedural safeguards of the Administrative Procedure Act (APA).

       9.       The MFN Rule will irreparably harm patients, care providers, physicians,

pharmaceutical manufacturers, and the broader public interest in innovation and discovery in the

pharmaceutical field. The Rule will significantly harm patients; shortchange physicians and other

healthcare providers, resulting in reduced access to covered drugs; force pharmaceutical

manufacturers to accept steep price reductions and potentially delay launches in certain markets,



                                                 6
          Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 7 of 71



further reducing patient access; and threaten long-term public health through cutbacks in research

and development of new drugs.

       10.     For these reasons, and as explained below, Plaintiffs seek a preliminary and

permanent injunction against the enforcement of the MFN Rule, including a temporary restraining

order, a declaration that the MFN Rule is unconstitutional and invalid, and other appropriate relief.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

laws of the United States), id. § 1346 (United States as a defendant), and 5 U.S.C. §§ 701–06

(APA). An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201(a), and this Court may grant declaratory relief, injunctive relief, and other relief pursuant

to 28 U.S.C. §§ 2201–02 and 5 U.S.C. §§ 705–06.

       12.     Although Congress has barred judicial review of some CMMI decisions, see 42

U.S.C. § 1315a(d)(2), such limitations do not apply to Plaintiffs’ claims in this case, which involve

constitutional challenges, the agency’s authority to implement the MFN Rule, see Amgen, Inc. v.

Smith, 357 F.3d 103, 113 (D.C. Cir. 2004) (such claims not barred by comparable provision), and

the propriety of agency action without notice-and-comment rulemaking, cf. 42 U.S.C.

§ 1315a(d)(2) (not limiting such challenges).

       13.     Defendants’ publication of the Rule in the Federal Register on November 27, 2020,

constitutes a final agency action and is therefore judicially reviewable under the APA. 5 U.S.C.

§§ 704, 706.

       14.     Venue is proper in this Court under 28 U.S.C. § 1391(e) because this action seeks

relief against federal agencies and officials acting in their official capacities, some Defendants are




                                                  7
          Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 8 of 71



located in this district, and a substantial part of the events or omissions giving rise to the claim

occurred in this district.

                                         THE PARTIES

        15.     The Association of Community Cancer Centers (ACCC) is a non-profit corporation

organized and existing under the laws of the State of California, with its headquarters located in

Maryland. It is a community of more than 25,000 multidisciplinary practitioners and 2,100 cancer

programs and practices nationwide, who together treat roughly 65% of the nation’s cancer patients.

Founded in 1974, ACCC brings together healthcare professionals across all disciplines in oncology

to promote quality cancer care. Its members rely on ACCC for education and advocacy support

in adapting and responding to complex changes and challenges in the delivery of quality cancer

care. ACCC’s members will be adversely affected by the MFN Rule because the Rule will reduce

the rates at which many of the association’s providers are reimbursed, forcing ACC’s members to

make cuts across departments and negatively impacting members’ ability to serve patients.

        16.     The Global Colon Cancer Association (GCCA) is a non-profit corporation

organized and existing under the laws of the State of Delaware, with its headquarters located in

Pennsylvania. It acts as the voice for the millions of colon cancer patients worldwide by promoting

access to quality medical treatments, advocating for patient-centered policy to ensure increased

awareness and screening, and helping its member organizations collaborate and innovate. GCCA

also supports the creation of new patient advocacy groups in developing areas that have no colon

cancer organizations. The vision of GCCA is to create a global community in which people around

the world can unite and battle this disease with one unified voice. Colon cancer patients participate

directly in GCCA’s activities. GCCA maintains a support community of 4,500 patients and

caregivers, approximately half of whom are in the United States. And over 100 colon cancer



                                                 8
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 9 of 71



patients and survivors participated in GCCA’s recent Global Colorectal Cancer Congress, an

international gathering dedicated to advancing knowledge, research, and treatment of colorectal

cancer. Numerous colon cancer patients rely on drugs covered under the MFN Rule and will be

adversely affected by short-term changes in providers’ prescribing practices in response to the

Rule, as well as by lost longer-term opportunities for new and innovative colon cancer treatments.

       17.     The National Infusion Center Association (NICA) is a nonprofit corporation

organized and existing under the laws of the State of Texas, with its headquarters located in Texas.

It is the nation’s voice for non-hospital, community-based infusion providers that offer a safe,

more efficient, and more cost-effective alternative to hospital care settings for provider-

administered medications. NICA’s purpose is to ensure that patients can access safe, viable, and

sustainable non-hospital healthcare delivery channels through which they can receive provider-

administered medicines. Millions of patients rely on these medications to manage complex and

chronic diseases, including autoimmune diseases like ulcerative colitis, multiple sclerosis, and

lupus. NICA’s efforts are focused on promoting patient safety and care quality, ensuring delivery-

channel sustainability and expansion, buy-and-bill protection, and improving treatment adherence.

It supports policies that improve drug affordability for beneficiaries, reduce disparities in quality

of care and safety across care settings, and enable care delivery in the highest-quality, lowest-cost

care setting. The MFN Rule will adversely affect many of NICA’s infusion provider members by

restricting and disrupting access for many of their Part B patients, reducing the rates at which the

providers are reimbursed and threatening their ability to continue serving patients.

       18.     Pharmaceutical Research and Manufacturers of America (PhRMA) is a non-profit

corporation organized and existing under the laws of the State of Delaware, with offices located

in Washington, D.C. PhRMA members are the country’s leading research-based pharmaceutical



                                                 9
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 10 of 71



and biotechnology companies and are devoted to discovering and developing new medications that

allow people to live longer, healthier, and more-productive lives. Since 2000, PhRMA members

have invested approximately $1 trillion in the search for new treatments and cures, including an

estimated $83 billion in 2019 alone. PhRMA serves as the research-based pharmaceutical

industry’s principal policy advocate, representing its members’ interests in matters before

Congress, the Executive Branch, state regulatory agencies and legislatures, and the courts.

PhRMA is committed to advancing public policies that foster continued medical innovation and

educating the public about the drug development and discovery process. PhRMA members sell

35 of the 50 drugs initially subject to MFN pricing, which will be reimbursed at international MFN

prices well below the current Medicare Part B reimbursement price, and will be adversely affected

by the MFN Rule. See MFN Rule, 85 Fed. Reg. at 76,194 tbl.2. A list of PhRMA members can

be found at www.phrma.org.

       19.     Defendant Alex M. Azar II is the Secretary of the United States Department of

Health and Human Services (HHS). He oversees, among other things, CMS and the Medicare

program. He is sued in his official capacity.

       20.     Defendant HHS is an executive department of the United States Government

headquartered in Washington, D.C., and is responsible for CMS and the Medicare program.

       21.     Defendant Seema Verma is the CMS Administrator. She administers the Medicare

program on behalf of the Secretary and oversees CMMI’s activities. She is sued in her official

capacity.

       22.     Defendant CMS is an administrative agency within HHS that is headquartered in

Baltimore County, MD, and that administers the Medicare program.




                                                10
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 11 of 71



       23.     Defendant Brad Smith is the Director of CMMI and CMS Deputy Administrator.

He is sued in his official capacity.

       24.     Defendant CMMI is a sub-agency within CMS that is also headquartered in

Baltimore County, MD.

                                        BACKGROUND

       Pharmaceutical Innovation Thrives on Investment in Research and Development

       25.     PhRMA’s members develop life-saving and life-enhancing medicines that are

promoted, prescribed, and sold throughout the nation and the world. Between 2000 and 2019, the

U.S. Food and Drug Administration (FDA) approved more than 600 new drugs. Asher Mullard,

2019 FDA Drug Approvals, 19 Nature 79, 81 fig.1 (Feb. 2020), https://go.nature.com/3iFdP3E.

PhRMA’s members were responsible for much of this innovation, including nearly half of the

novel drugs approved last year. Id. at 80–81 tbl.1.

       26.     As biopharmaceutical companies build on new technologies and advances in

scientific knowledge, they continue to develop groundbreaking therapies to combat and potentially

to cure devastating diseases afflicting patients. One of the most important priorities for PhRMA

and its members right now is developing vaccines and treatments for COVID-19, the disease

caused by a novel strain of coronavirus. As of November 2020, there were more than 1,680 clinical

trials testing a variety of COVID-19 treatments and vaccines. PhRMA, The Biopharmaceutical

Industry Is Leading the Way in Developing New Vaccines and Treatments for COVID-19 1 (Nov.

2, 2020), https://onphr.ma/35Up8la. The United States Government has chosen several of the

most-promising vaccine candidates for Operation Warp Speed, a public–private partnership aimed

at delivering 300 million doses of a safe and effective vaccine by January 2021. PhRMA is proud

to count its members among four of the five teams originally chosen. See Noah Weiland & David



                                                11
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 12 of 71



E. Sanger, Trump Administration Selects Five Coronavirus Vaccine Candidates as Finalists, N.Y.

Times (last updated July 27, 2020), https://nyti.ms/3iTUGLF. Several members have already

reported promising positive results for their COVID-19 vaccine candidates and have sought or

plan to seek emergency use authorizations from the FDA. Noah Weiland & Katie Thomas, Pfizer

Applies for Emergency F.D.A. Approval for Covid-19 Vaccine, N.Y. Times (Nov. 20, 2020),

https://nyti.ms/2Kr8HUR.

       27.     Pharmaceutical researchers are also currently researching and developing a wide

array of therapies for other life-threatening and debilitating diseases, including developing another

vaccine to protect against the Ebola virus, homing in on a long-acting injectable capsid inhibitor

to be used as an anti-retroviral treatment for HIV infections, and working on nearly 600 cutting-

edge medicines to meet the unique needs of pediatric patients. See Am.’s Biopharmaceutical Cos.,

Medicines in Development 2020 Report: Vaccines 3 (Apr. 2020), https://onphr.ma/2Crvw7i;

Am.’s Biopharmaceutical Cos., Medicines in Development 2020 Report: Infectious Diseases 3

(July 2020), https://onphr.ma/2FtCdqR; Am.’s Biopharmaceutical Cos., Medicines in

Development 2020 Report: Children 1 (Jan. 2020), https://onphr.ma/2PSX4FN. Pharmaceutical

companies are also working on more than 350 novel cell and gene therapies, including nearly 200

that treat cancer. See Am.’s Biopharmaceutical Cos., Medicines in Development 2020 Update:

Cell and Gene Therapy 1–2 (Feb. 2020), https://onphr.ma/3fY6wSX. One of the most cutting-

edge and promising areas of development is immuno-oncology, which aims to harness the body’s

immune system to fight cancer. See Sophie Carter & David E. Thurston, Immuno-Oncology

Agents for Cancer Therapy, Pharm. J. (May 7, 2020), https://bit.ly/2VxzuBk. Recent discoveries

and clinical advances in the area have already begun improving outcomes and survival rates for

some patients, including those with skin, kidney, and lung cancer. See id. The objective is to



                                                 12
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 13 of 71



eventually replace chemotherapy as the first-line treatment for many cancers and thus help patients

live longer, healthier lives. See id.

        28.     However, every life-saving or life-enhancing drug comes at a stunning

development cost. On average, a manufacturer will spend nearly $3 billion developing one new

medicine. See Joseph A. DiMasi et al., Innovation in the Pharmaceutical Industry: New Estimates

of R&D Costs, 47 J. Health Econ. 20, 25–26 (2016), https://bit.ly/30UAIdg. Some pharmaceutical

companies have invested an average of over $10 billion per new drug. Alexander Schuhmacher

et al., Changing R&D Models in Research-Based Pharmaceutical Companies, 14 J. Translational

Med., no. 105, 2016, at 3–4, https://bit.ly/2PWRKRC.

        29.     Funding the research and development of new life-saving and life-enhancing drugs

is a constant gamble. Only one in 5,000 compounds that enter preclinical testing will achieve FDA

approval for therapeutic use, a failure rate of 99.98%. Sandra Kraljevic et. al., Accelerating Drug

Discovery, 5 Eur. Molecular Biology Org. Reps., no. 9, 2004, at 837, https://bit.ly/2Y2gwEK. Of

the therapies that do reach market, merely one-third manage to even cover their cost of

development, much less turn a significant profit. See Council of Econ. Advisers, Funding the

Global Benefits to Biopharmaceutical Innovation 7 fig.3 (Feb. 2020), https://www.whitehouse.

gov/wp-content/uploads/2020/02/Funding-the-Global-Benefits-to-Biopharmaceutical-

Innovation.pdf (2020 CEA Report).

        30.     Moreover, the required investments in time and expense to research and develop

innovative new drugs are continually increasing. Over the last 60 years, research and development

costs in the pharmaceutical industry have increased 8.6% annually, even after adjusting for

inflation. Schuhmacher et al., supra, at 3. One study found that from 2003 to 2013, the cost of

developing a prescription drug that gains market approval soared 145%. See DiMasi et al., supra,



                                                13
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 14 of 71



at 28. It now takes an average of ten to fifteen years to develop a new drug. See id. at 25–26.

Some of the most important factors behind these increases are that clinical drug development takes

more time as the necessary research grows more complicated, the drugs themselves (especially

biologicals) are becoming more complex, and demands by regulatory authorities and payers are

escalating. Schuhmacher et al., supra, at 4, 6.

       31.     Other factors have simultaneously reduced the returns on the drugs that do make it

to market. For example, drug treatments are becoming increasingly personalized, taking into

consideration a patient’s “genetic, anatomical, and physiological characteristics,” FDA, Paving

the Way for Personalized Medicine 4 (Oct. 2013), https://www.fdanews.com/ext/resources/files/

10/10-28-13-Personalized-Medicine.pdf, which both increases development costs and reduces the

patient population that can defray those costs. These targeted drugs are often critical in treating

serious but rare illnesses. Last year, FDA approved eleven personalized medicines with specific

biological markers to help guide prescribers’ decisions; the year before, it approved 25, which

constituted 42% of all FDA-approved therapeutic products that year. Personalized Med. Coal.,

Personalized Medicine at FDA: The Scope & Significance of Progress in 2019, at 3,4 (2020),

https://bit.ly/343D1N8; Mullard, supra, at 81 fig.1.

       32.     In short, the task facing most pharmaceutical companies is staggering. They must

risk billions and billions of dollars researching compounds, only 0.02% of which will ever reach

market, and only a further third of which will ever recoup development costs. Every year, the odds

get longer.

       33.     Pharmaceutical companies must sustain these constant, high-risk gambles on only

a single prospect—that, if a product reaches market and fills a dire patient need in the healthcare

field, it will earn market-based returns.



                                                  14
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 15 of 71



       Congress Has Established a Reimbursement System That Encourages Innovation

       34.     Congress has recognized both the critical need for robust medical research and the

unique challenges facing the pharmaceutical industry. For that reason, it has enacted and refined

a drug pricing system that creates incentives for continued investment in this area—specifically, a

carefully calibrated regime that rewards innovators with certain exclusive rights and the

opportunity for market-based returns.

       35.     Under the federal patent laws, innovation is rewarded primarily by granting a patent

holder the exclusive right to make, use, and sell the patented invention for a limited period of time.

35 U.S.C. § 154. Most recently, Congress has concluded that patent holders are generally entitled

to exclusive use of their inventions for up to twenty years from the application date—and possibly

less, given the time necessary for clinical trials and the regulatory process. Id. During that period,

federal law protects the patent by prohibiting patent infringement, defined as the unauthorized

making, using, offering for sale, or selling of any patented invention within the United States. Id.

§ 271(a).

       36.     Congress has often fine-tuned the particular incentives offered by the patent system,

including by supplementing the patent laws with laws applicable to pharmaceuticals specifically.

In 1984, for example, Congress provided for the extension of the patent term of prescription drugs

subject to FDA approval in the Drug Price Competition and Patent Term Restoration Act of 1984,

Pub. L. No. 98-417, 98 Stat. 1585 (codified at 15 U.S.C. §§ 68b et seq.), popularly known as the

Hatch-Waxman Act. As federal courts have observed, the public benefits significantly from these

additional incentives to innovate. See Glaxo, Inc. v. Novopharm, Ltd., 110 F. 3d 1562, 1568 (Fed.

Cir. 1997); Pfizer Inc. v. Dr. Reddy’s Lab’ys, Ltd., 359 F.3d 1361, 1364 (Fed. Cir. 2004).




                                                 15
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 16 of 71



       37.     Congress has further adjusted incentives for research and development in the

pharmaceutical field through subsequent supplemental legislation.           In the Food and Drug

Administration Modernization Act of 1997, Pub. L. No. 105-115, 111 Stat. 2296, for example,

Congress permitted the FDA to award additional incentives, in the form of extended market

exclusivity, for the development of pediatric medications. See 21 U.S.C. § 355a. Congress has

also used market exclusivity to encourage investment in drugs for rare conditions or diseases in

the Orphan Drug Act, Pub. L. 97-414, 96 Stat. 2049, and the amendments thereto. See 21 U.S.C.

§§ 360aa–360dd.

       38.     That the patent laws are Congress’s prerogative is clear from the Constitution itself.

See U.S. Const. art. I, § 8, cl. 8. As the Supreme Court has recognized, “it is Congress that has

been assigned the task of defining the scope of the limited monopoly that should be granted to

authors or to inventors in order to give the public appropriate access to their work product.” Sony

Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 429 (1984). And Congress has gone

to extraordinary lengths to strike the proper balance of exclusivity and economic competition for

patented prescription drugs.

       39.     Critically, the grant of the exclusive right to use and sell a product also conveys the

right to sell the product at the market price that exclusivity permits, which gives patents their

economic value and encourages invention. Biotechnology Indus. Org. v. District of Columbia, 496

F.3d 1362, 1373 (Fed. Cir. 2007) (“Congress has decided that patentees’ present amount of

exclusionary power, the present length of patent terms, and the present conditions for patentability

represent the best balance between exclusion and free use.”). The Supreme Court and Congress

have long recognized that it is in large part the prospect of obtaining the exclusive rights to an

invention for a limited period of time, and the corresponding opportunity to recoup initial outlays



                                                 16
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 17 of 71



and to profit during that period, that motivates inventors to risk the substantial sums of money on

research and development that are often required. “Patents are designed to promote innovation by

providing the right to exclude others from making, using, or selling an invention. They enable

innovators to obtain greater profits than could have been obtained if direct competition existed.

These profits act as incentives for innovative activities.” H.R. Rep. No. 98-857, pt. 1, at 17 (1984),

as reprinted in 1984 U.S.C.C.A.N. 2647, 2650 (describing purpose of the patent extension

contained in the Hatch-Waxman Act).

       40.     Congress has also repeatedly rejected proposed legislation that departs from this

approach. In 2017, for example, a bill was proposed in the House of Representatives that would

have tied the prices of certain drugs inside the United States to the prices at which those drugs

were sold abroad—even though foreign prices are often subject to price controls imposed by

governments less concerned with promoting pharmaceutical innovation. Medicare Drug Price

Negotiation Act, H.R. 4138, 115th Cong. (2017); see infra ¶¶ 44–Error! Reference source not

found.. But the bill never made it out of the House Subcommittee on Health. Similar bills also

died in the Senate Committee on Finance in 2017 and the House Subcommittee on Health in 2018.

See Medicare Drug Price Negotiation Act, S. 2011, 115th Cong. (2017); Medicare Negotiation and

Competitive Licensing Act of 2018, H.R. 6505, 115th Cong. (2018). Most recently, the House of

Representatives passed H.R. 3, which would have set a maximum price for certain drugs based on

prices in certain foreign countries. See Elijah E. Cummings Lower Drug Costs Now Act, H.R. 3,

116th Cong. (2019). But the bill was dead on arrival in the Senate, in large part because of those

“aggressive and controversial” provisions.       Selena Simmons-Duffin, The House Passed Its

Prescription Drug Plan—Here’s What’s in It, NPR (Dec. 12, 2019), https://n.pr/3qkm0XQ.




                                                 17
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 18 of 71



       41.     In contrast with these failed efforts, drug reimbursement under Medicare Part B

broadly accords with Congress’s longstanding policy encouraging innovation. Medicare Part B

covers a wide range of healthcare services for its beneficiaries, including drugs administered by a

physician. See 42 U.S.C. § 1395k(a)(1); id. § 1395x(s)(2)(A). Congress has sought to ensure that

the costs of these drugs are reimbursed by Medicare at rates as close as possible to “the actual price

paid by purchasers” in “real market transaction[s].” H.R. Rep. 108-178, pt. 2, at 194, 197–98

(2003). Congress has thus required Medicare Part B reimbursement rates for these drugs to reflect

in most cases the “average sales price” methodology, which pays out the average sales price of the

drug—a market-based price that reflects the weighted quarterly average of all manufacturer sales

prices to customers for the drug or biological (with limited exceptions)—plus an add-on of 6%

(4.3% under sequestration). That add-on serves as a handling fee to the provider, and it helps

promote patient access to the drug by helping ensure that all providers (including small or rural

providers that may pay higher-than-average drug prices) at least break even. See 42 U.S.C.

§ 1395w-3a.     By basing Part B payments on market transactions, Congress provides

pharmaceutical companies the opportunity to earn competitive returns that encourage and fund

future innovation.

       42.     Overall, Congress’s drug pricing system has helped the United States and its

pharmaceutical industry become “central engines for developing new medical treatments and

cures.” 2020 CEA Report, supra, at 3. Today, the United States and its firms “fund[] about 44

percent of world medical research and development . . . , invest[] 75 percent of global medical

venture capital, and hold[] the intellectual property rights for most new medicines.” Id. In the

1970s, the United States was responsible for just 31% of new chemical entities produced by major

nations; by the first decade of this century, however, over half of all such drugs were discovered



                                                 18
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 19 of 71



and developed in the United States. See Ross C. DeVol et al., Milken Inst., The Global Biomedical

Industry: Preserving U.S. Leadership 5 (Sept. 2011), https://bit.ly/32QWP5C; accord Nam D.

Pham & Mary Donovan, NDP Analytics, Will US Leadership in Biopharmaceutical R&D

Continue? 3 (Nov. 2020), https://bit.ly/2URXajC.

         Foreign Price Controls Stifle Pharmaceutical Innovation and Harm Patients

       43.     Congress and the Administration alike have recognized the key to the United

States’ success in pharmaceutical innovation—that such innovation requires “a portfolio approach

in drug development decisions in which the whole portfolio must earn normal returns given the

high failure rates of the various components.” 2020 CEA Report, supra, at 5.

       44.     Other countries, especially in Europe, have structured their systems very

differently. A reasonable prospect of “normal returns” to recoup up-front costs is generally not

available in these countries, where price controls and other government interventions push the

prices of drugs well below market prices. See id. at 8. Oftentimes, these interventions aim to price

drugs as low as their marginal costs of production, which fail to account for the massive

expenditures necessary to develop the drugs in the first place and often reflects different values

regarding end-of-life care.   These interventions are constantly increasing; for example, the

Administration has observed that, between 2010 and 2011 alone, 23 countries implemented 89

different measures to artificially contain government spending on prescription drugs. U.S. Dep’t

of Health & Hum. Servs., American Patients First: The Trump Administration Blueprint to Lower

Drug Prices and Reduce Out-of-Pocket Costs 14 (May 2018), https://www.hhs.gov/sites/default/

files/AmericanPatientsFirst.pdf (HHS Blueprint).

       45.     These sorts of foreign price control regimes—many of which rely on “external

reference pricing,” in which the price of a drug in one country is pegged to its price in other



                                                19
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 20 of 71



countries—stymie innovation and harm patients. Over time, the increasing use of external

reference price controls and other government interventions abroad has led to sharp drop-offs in

pharmaceutical innovation. For example, in the mid-1980s, Europe outspent the United States on

drug research and development by 24%. John A. Vernon & Joseph H. Golec, Pharmaceutical

Price Regulation: Public Perceptions, Economic Realities, and Empirical Evidence 4 (2008). By

2004, however, Europe trailed the United States by 15%, in large part because price controls had

choked off its rate of R&D investment. Id. One analysis from President Trump’s Council of

Economic Advisers concluded that by 2017, foreign free-riding was depriving innovators of

approximately $194 billion, or 42% of current global revenues. See 2020 CEA Report, supra, at

20. Since that phantom revenue never materialized to fund research and development, the “global

result” was and continues to be “a slower pace of innovation, resulting in fewer potential new life-

saving therapies for patients in all countries.” Id.

       46.     Economists estimate that the costs of these lost opportunities are staggering. One

2018 study found that if foreign price controls were lifted in non-U.S. OECD countries, there

would be anywhere between 8–13 new drugs introduced annually by 2030 and 28–44 new drugs

annually by 2060. Taylor T. Schwartz et al., The Impact of Lifting Government Price Controls on

Global Pharmaceutical Innovation and Population Health, ISPOR (May 2018), https://bit.ly/

3ar7HJB. Concretely, that would increase the average life expectancy of a 45-year-old in 2014 by

anywhere from 0.56 to 0.86 years. Id. In economic terms, that increase would represent $924

billion to $1.52 trillion in total value of lifetime welfare gains for that age cohort (or $41,000 to

$67,000 per capita). Id.

       47.     Another study agreed, concluding that increasing European prices by only 20%—

“just part of the total gap” in prices caused by European government interventions—“would result



                                                  20
           Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 21 of 71



in substantially more drug discovery worldwide.” Dana Goldman & Darius Lakdawalla, Leonard

D. Schaeffer Ctr. for Health Pol’y & Econ., Univ. of S. Cal., The Global Burden of Medical

Innovation 4 (Jan. 2018), https://bit.ly/34dtzXR. Over the next 50 years, such a modest increase

would lead to welfare gains of $10 trillion for Americans and $7.5 trillion for Europeans. Id.

       48.     Similarly, the Information Technology & Innovation Foundation, ranked as the top

science and technology policy think tank in the world, see James G. McGann, Think Tanks & Civ.

Soc’ys Program, Univ. of Pa., 2019 Global Go To Think Tank Index Report 154 tbl.24 (June 18,

2020), https://bit.ly/3h8MoyP, has concluded that when it comes to pharmaceutical drugs, “an

overwhelming body of academic research shows that price controls . . . significantly restrict the

number of new drugs in the future.” Joe Kennedy, The Link Between Drug Prices and Research

on the Next Generation of Cures, Info. Tech. & Innovation Found. (Sept. 9, 2019), https://bit.ly/

3fSIysc.

       49.     Price controls also prevent patients from accessing life-saving treatments and cures

in a timely fashion—or sometimes at all. Nearly 90% of new medicines launched since 2011 are

available in the United States. See PhRMA, The United States vs. Other Countries: Availability

of New Medicines Varies (Nov. 2020), https://onphr.ma/36oGV3V. Germany comes in a distant

second with 63% of new medicines available, and other countries perform even worse: 59% for

the United Kingdom, 50% for France, and only 46% for Canada. Id. In the nineteen MFN Rule

countries for which data are available, citizens on average have access to only 48% of new

medicines. See id. And even the medicines that do become available in these countries arrive an

average of fourteen months later than in the United States. See id. The Trump Administration has

explained why: “Drug manufacturers usually pursue market access in the United States before

other markets due to the higher prices in the United States” offered by the market-based pricing



                                                21
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 22 of 71



system. Council of Econ. Advisers, Reforming Biopharmaceutical Pricing at Home and Abroad

13 (Feb. 2018), https://www.whitehouse.gov/wp-content/uploads/2017/11/CEA-Rx-White-Paper-

Final2.pdf.

       50.     This pattern of reduced availability and delays holds true for medicines currently

covered by Medicare Part B. On average, just 51% of new medicines covered by Medicare Part

B that were launched since 2011 are currently available in the nineteen MFN Rule countries for

which data are available, and those medicines arrived fourteen months later on average. See

PhRMA, The United States vs. Other Countries: Availability of Part B Medicines Varies (Nov.

2020), https://onphr.ma/2HYdJYi (Availability of Part B Medicines). That finding is reinforced

by HHS’s own analysis, which shows that fewer than 5.4% of the medicines it examined were

available in all 22 comparator OECD countries, nearly all of which have single-payer healthcare

systems with government-imposed price controls. See U.S. Dep’t of Health & Hum. Servs.,

Medicare FFS Part B and International Drug Prices: A Comparison of the Top 50 Drugs 11–12

& tbl.2 (Nov. 20, 2020), https://aspe.hhs.gov/system/files/pdf/264421/Part-B%20Drugs-

International-Issue-Brief.pdf.

       51.     The Trump Administration has itself studied how price controls and other

European-style government interventions affect pharmaceutical innovation, access to therapies,

and healthcare outcomes. See Council of Econ. Advisers, The Opportunity Costs of Socialism

(Oct. 2018), https://www.whitehouse.gov/wp-content/uploads/2018/10/The-Opportunity-Costs-

of-Socialism.pdf (2018 CEA Report). The Administration’s conclusion was stark, if predictable:

“There is much theoretical and empirical economic analysis concluding that lowering prices for

innovative industries often has short-run benefits that are dominated by long-run costs.” Id. at 46.

Specifically in the case of medical innovation, “evidence suggests that a 1 percent reduction in



                                                22
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 23 of 71



market size,” through measures such as price controls, “reduces innovation—defined as the

number of new drugs launched—by as much as 4 percent.” Id. at 47 (citation omitted). Surprising

no one, the report concluded that “insufficient reimbursements to suppliers leads to a rationing of

care,” one reason why “European programs appear to deliver less healthcare to the elderly and

result in worse health outcomes for them.” Id. at 44–45.

  The Trump Administration Decides to Supplant Congress’s System with Executive Action

       52.     On October 30, 2018, CMS published an advance notice of proposed rulemaking.

See Medicare Program; International Pricing Index Model for Medicare Part B Drugs, 83 Fed.

Reg. 54,546 (Oct. 30, 2018) (Advance Notice). Citing concerns about the high prices paid for

drugs under Medicare Part B relative to their costs in other countries, CMS’s Advance Notice

offered a so-called International Pricing Index (IPI) proposal as a potential solution. In effect, the

IPI proposal would have imported foreign price controls into the United States. Rather than

reimbursing for Medicare Part B drugs according to their average sales prices in the United States,

Medicare would have instead paid a vendor based on an index of international prices from around

the world.

       53.     By design, the IPI proposal was intended to prevent the market from setting prices

for those drugs. Instead, if pharmaceutical manufacturers wanted their products to be reimbursed

and thus available for patients, they would have needed to adhere to the government-mandated

prices in sales to the IPI vendors. CMS reasoned that, in response to the incentives set up by the

proposal, pharmaceutical manufacturers also “may seek to raise prices [abroad] or limit foreign

sales.” Id. at 54,557.

       54.     Comments on the Advance Notice were due to CMS by December 31, 2018.

PhRMA, along with many others, submitted comments pointing out that the IPI proposal would



                                                 23
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 24 of 71



“significantly disrupt drug distribution and care management processes and have downstream

impacts [on] physician reimbursement nationwide,” ultimately resulting in substantial harm to

“physician care quality, patient access to physicians and treatment options, and the continued

research and development of innovative medicines.” See PhRMA, Comment Letter on Advance

Notice of Proposed Rulemaking Regarding International Pricing Index Model for Medicare Part

B Drugs, at 2 (Dec. 31, 2018), https://onphr.ma/2E5I84m.

       55.       CMS took no public steps to adopt the IPI plan. Instead, President Trump urged

legislative action. In his February 2019 State of the Union Address, President Trump “ask[ed] the

Congress to pass legislation that finally takes on the problem of global freeloading.” President

Donald J. Trump’s State of the Union Address (Feb. 5, 2019), https://www.whitehouse.gov/

briefings-statements/president-donald-j-trumps-state-union-address-2.

       56.       By December 3, 2019, it seemed as if the Trump Administration had reversed its

position entirely. At that time, the House of Representatives was debating H.R. 3, a bill that would

have set a maximum price for certain drugs at 120% of the average of prices in Australia, Canada,

France, Germany, Japan, and the United Kingdom. See Elijah E. Cummings Lower Drug Costs

Now Act, H.R. 3, 116th Cong. (2019). H.R. 3 would also have established a “target price” of the

lowest average price in any of those six countries and would have authorized large tax penalties

against a pharmaceutical manufacturer that did not accept a price equal to or lower than that target

price. See id.

       57.       On the eve of the vote, the Trump Administration released a statement in which it

applauded the bill’s “goal of lowering prices” but observed that “the threat it poses to continued

medical innovation will harm American patients in ways that far outweigh any benefits.” Council

of Econ. Advisers, House Drug Pricing Bill Could Keep 100 Lifesaving Drugs from American



                                                24
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 25 of 71



Patients (Dec. 3, 2019), https://www.whitehouse.gov/articles/house-drug-pricing-bill-keep-100-

lifesaving-drugs-american-patients (2019 CEA Analysis). The Administration conservatively

estimated that H.R. 3 could lead to “a $75 billion to $200 billion reduction in research and

development expenditures over the next decade,” which would translate into “as many as 100

fewer drugs entering the United States market . . . , or about one-third of the total number of drugs

expected to enter the market during that time.” Id. By the Administration’s estimate, that would

“reduce Americans’ average life expectancy by about four months—nearly one-quarter of the

projected gains in life expectancy over the next decade.” Id. Each year over the next decade, H.R.

3 would save the federal government an average of $34.5 billion, but it would cost the country

anywhere from $375 billion to $1 trillion per year in health outcomes, far more “than H.R. 3’s

projected savings.” Id.

       58.     The Trump Administration concluded by reiterating its “commitment to reducing

drug prices through market-based mechanisms.” Id. “Heavy-handed government intervention

may reduce drug prices in the short term,” the Administration stressed, “but these savings are not

worth the long-term cost of American patients losing access to new lifesaving treatments.” Id.

For that reason, President Trump made clear that he was prepared to veto H.R. 3. See Exec. Off.

of the President, Off. of Mgmt. & Budget, Statement of Administration Policy: H.R. 3 – The Elijah

E. Cummings Lower Drug Costs Now Act (Dec. 10, 2019), https://www.whitehouse.gov/wp-

content/uploads/2019/12/SAP_HR-3.pdf.

       59.     On July 24, 2020, however, President Trump changed course yet again. With great

fanfare, he signed four executive orders with the stated intention of “massively lower[ing]

prescription drug costs and increas[ing] Americans’ access to life-saving medications.” White

House Fact Sheet, President Donald J. Trump Is Taking Action to Lower Drug Costs and Ensure



                                                 25
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 26 of 71



That Americans Have Access to Life-Saving Medications (July 24, 2020), https://www.whitehouse.

gov/briefings-statements/president-donald-j-trump-taking-action-lower-drug-costs-ensure-

americans-access-life-saving-medications (White House Fact Sheet).

       60.     One of the four orders was entitled “Lowering Drug Prices by Putting America

First”—or at least so it appeared. Despite publicly signing the order on July 24, the President

refused to make it available to anyone outside the government. The President indicated that he

was withholding the signed order because the Administration planned to hold “talks” with

pharmaceutical companies to reduce drug prices and negate the perceived need to put the order

into effect, predicting that pharmaceutical companies would negotiate because the order would be

“very tough” for them. July 2020 White House Remarks, supra.

       61.     On its website, the White House claimed that the withheld fourth order would

institute a new and even more radical version of the IPI proposal by “ensur[ing] that the United

States pays the lowest price available in economically comparable countries for Medicare Part B

drugs,” a scheme known as most-favored-nation pricing. White House Fact Sheet, supra. Even

though President Trump described all four of the August 2020 orders signed as “sweeping,” he

singled out the MFN order as “transformative.” July 2020 White House Remarks, supra. He

described it as “bold,” “sweeping,” “big,” “very big,” “big stuff,” “historic,” and “very dramatic,”

underscoring that it was “the granddaddy” of “the most far-reaching prescription drug reforms ever

issued.” Id. He further promised that, along with the other three executive orders, the MFN order

would “completely restructure the prescription drug market, in terms of pricing and everything

else.” Id.

       62.     President Trump warned that if he did not receive the concessions from

pharmaceutical companies that he was demanding, he would release the MFN order exactly one



                                                26
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 27 of 71



month later. Not until Sunday, September 13, 2020, did the President finally release the executive

order. In it, he announced that “[i]t is the policy of the United States that the Medicare program

should not pay more for costly Part B . . . prescription drugs or biological products than the most-

favored-nation price.” Exec. Order No. 13948 of September 13, 2020, 85 Fed. Reg. 59,649, 59,649

(Sept. 23, 2020) (MFN Executive Order). Based on that policy, the President directed Secretary

Azar to take “steps to implement his rulemaking plan to test a payment model pursuant to which

Medicare would pay, for certain high-cost prescription drugs and biological products covered by

Medicare Part B, no more than the most-favored-nation price.” Id. The President also required

Secretary Azar to “take appropriate steps to develop and implement a rulemaking plan[] [to test] a

payment model pursuant to which Medicare would pay, for Part D prescription drugs or biological

products . . . no more than the most-favored-nation price.” Id. at 59,650.

   The MFN Rule Supplants Congress’s Drug Pricing System with Foreign Price Controls

       63.     On November 20, 2020, President Trump held another press conference to tout “a

very big announcement—the biggest ever, concerning drugs and drug pricing.” Nov. 2020 White

House Remarks, supra. He unveiled the “groundbreaking” MFN Rule, describing it as “probably

the biggest story that we’ve ever had relative to drug prices. There’s never been anything like

this.” Id. Secretary Azar agreed, declaring in a contemporaneous press release that the MFN Rule

“will be the most significant single action any administration has ever taken to lower American

drug costs.”   Press Release, Ctrs. for Medicare & Medicaid Servs., Trump Administration

Announces Prescription Drug Payment Model to Put American Patients First (Nov. 20, 2020),

https://www.cms.gov/newsroom/press-releases/trump-administration-announces-prescription-

drug-payment-model-put-american-patients-first (2020 CMS Press Release).




                                                27
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 28 of 71



       64.     Later that day, CMS issued the MFN Rule as an “interim final rule with comment

period.” On November 27, the MFN Rule went into effect after being published in the Federal

Register, although it allowed the public to submit comments for consideration for the following

60 days. See MFN Rule, 85 Fed. Reg. at 76,180.

       65.     By any measure, the MFN Rule is far-reaching. It will run nationwide for an initial

period of seven years starting on January 1, 2021, and ending on December 31, 2027.5 Id. at

76,181. Over that time period, CMS will calculate a drug’s “MFN Price” every quarter based on

the lowest per capita, GDP-adjusted price of that drug in any OECD country with a purchasing

power parity-adjusted GDP per capita that is at least 60% of the United States’. See id. at 76,196.

Currently, that includes almost two dozen countries, including those with government-run, single-

payer healthcare systems such as Canada and Sweden.6 Id. at 76,200.

       66.     CMS will phase the MFN Price in during the first three years of the Rule. Over the

first year, CMS will set reimbursement rates for each covered Medicare Part B drug at a weighted

average of 25% of the MFN Price and 75% of the congressionally mandated average sales price

of the drug. Id. at 76,205 tbl.5. CMS will rebalance the blended rate at 50-50% in the second year

and 75-25% in the third year; in years four through seven, reimbursement rates will be set at 100%

of the MFN Price.7 Id.




5
  Even after the Rule ends, former participants must participate in monitoring activities for another
two years. MFN Rule, 85 Fed. Reg. at 76,187.
6
  Based on available data, the Rule estimates that the MFN Price for the first quarter of 2021 will
be based on drug pricing information from Australia, Austria, Belgium, Canada, Denmark,
Finland, France, Germany, Iceland, Ireland, Israel, Italy, Japan, Republic of Korea, Luxembourg,
Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland, and the United Kingdom. See
85 Fed. Reg. at 76,200.
7
  Furthermore, the MFN Rule will supplant the existing add-on payment of 6% of the average sales
price with a flat per-dose add-on payment that is uniform across all drugs. See 85 Fed. Reg. at
76,216–17.

                                                 28
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 29 of 71



       67.     CMS will further pull the drug reimbursement rate downward if either the

wholesale acquisition cost or the average sales price of a drug covered by the Rule rises faster than

both inflation and the MFN Price. See id. at 76,213–15. That means that reimbursement could

decline even more precipitously than by the stated MFN Rule percentage for any given year. It

also means that the MFN Rule effectively regulates the prices of drugs sold outside the Medicare

Part B regime, as the average sales price is a volume-weighted average of commercial prices.

       68.     The MFN Rule covers nearly twice as many drugs as the IPI proposal. The Rule

will initially apply to the 50 single-source drugs and biologicals with the highest Part B spending,

subject to certain narrow exclusions. See id. at 76,181. CMS estimates that in the first year, those

50 drugs will account for “approximately 75 percent of annual Medicare Part B drug allowed

charges for separately payable drugs.” Id. at 76,193. And that is only the beginning. Every year,

CMS plans to extend the Rule to cover new drugs that rise to be among the top 50 drugs based on

updated annual Medicare Part B spending. Id. at 76,192. Subject to narrow exceptions, drugs

already covered by the Rule will remain covered, so the scope of drugs covered by the MFN Rule

will only increase over time. Id.

       69.     Notably, however, the MFN Rule will not apply to any drugs with competition from

generic drugs, regardless of the drug’s price or the share of Medicare spending that it represents.

Id. at 76,188–89. Whether patent rights for a drug have expired is thus a crucial factor in whether

the MFN Rule applies to that drug.

       70.     In another notable exception, the MFN Rule will also not apply to any FDA-

approved COVID-19 vaccine or drug used to treat the disease. Id. at 76,191. Although it cites

COVID-19 as a justification for waiving the APA’s notice-and-comment requirements, the Rule

wholly exempts COVID-19 therapies themselves, explaining that such exclusions are necessary to



                                                 29
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 30 of 71



avoid the “risk of shortage[s]” caused by the Rule’s disruption of market forces and to “minimize

any potential for the MFN [Rule] to impact rapid, widespread availability of such drugs in the U.S.

to treat patients with suspected or confirmed COVID-19.” Id.

       71.     Finally, the MFN Rule will require mandatory participation from “a broad set of

providers,” id. at 76,187, including “all providers and suppliers that participate in the Medicare

program and submit a separately payable claim for an MFN [Rule] drug,” subject only to “limited

exceptions,” id. at 76,181. The MFN Rule will also apply across “all states and U.S. territories,”

with no geographic exceptions. Id. CMS explained in the MFN Rule that it did not “believe[]”the

rule could “realize its full potential in spending reductions . . . without broad participation of

Medicare participating providers and suppliers through a nationwide scope.” Id. at 76,188. The

MFN Rule operates by reducing the rate of reimbursement for drugs administered by Medicare

providers in the outpatient setting, such as doctors, clinics, infusion centers, and hospitals. These

providers typically purchase and administer the drugs they dispense to patients before receiving

reimbursement. This approach, known as “buy and bill,” puts providers at extraordinary financial

risk. CMS acknowledges that under the Rule, “providers and suppliers will need to decide if the

difference between the amount that Medicare will pay and the price that they must pay to purchase

the drugs would allow them to continue offering the drugs.” Id. at 76,236. In many cases, the

Rule will force these providers to absorb losses for drugs that are purchased on the market but

reimbursable only at the below-market MFN Rule reimbursement rates. CMS’s own analysis

suggests that providers will likely see payment cuts as a result. For example, in the fourth quarter

of 2019, MFN prices averaged 65% below average sales prices. See id. at 76,236 tbl.9. Some

specialties will be hit especially hard; CMS expects average reductions in add-on revenue of 10%




                                                 30
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 31 of 71



for infectious disease physicians, 13% for medical oncologists, and 21% for neurologists. Id. at

76,219 tbl.8.

       72.      But the MFN Rule’s real target is a reduction in the prices at which drugs are sold

by pharmaceutical manufacturers. The Rule explains that its objective is to force pharmaceutical

“manufacturers to address the large difference between prices in the U.S. and in other countries,”

a goal the Rule repeatedly underscores. Id. at 76,213; see, e.g., id. at 76,184 (referring to the

impact on “a large set of manufacturers”); id. at 76,236 (“[M]anufacturers are expected to devote

considerable resources to” “altering the availability and terms of their international prices.”).

President Trump emphasized the same point at the MFN order signing ceremony, noting that the

Rule would be “very tough” for manufacturers. July 2020 White House Remarks, supra.

       73.      Significantly, patients will also be hurt by the MFN Rule. As the Administration

has pointed out time and again, price controls harm patients by reducing access to life-saving and

life-enhancing drugs. That is especially true in the context of non-hospital centers caring for

patients in need of infused and injectable medications. Those patients suffer from some of the

most complex, rare, and chronic diseases, including cancer, autoimmune disorders, and

rheumatoid arthritis. Community-based infusion providers, which are frequently the lowest-cost

care setting for patients with these illnesses, are often small businesses reliant on drug

reimbursements to break even in treating their Medicare Part B patients. The MFN Rule will

immediately imperil these providers’ ability to care for patients, risking both disease flares that

often become medical emergencies with lifelong repercussions and exponentially higher medical

costs caused by disease undermanagement. In many cases, the MFN Rule will force community-

based infusion providers to shutter their doors entirely.




                                                 31
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 32 of 71



       74.     In fact, the MFN Rule concedes that “beneficiaries may experience access to care

impacts by . . . having to travel to seek care from an excluded provider, receiving an alternative

therapy that may have lower efficacy or greater risks, or postponing or forgoing treatment.” 85

Fed. Reg. at 76,244. CMS estimates that within the first three years of the Rule, there will be a

drop of nearly one-fifth in the availability of covered Medicare Part B drugs. Id. at 76,237 tbl.11.

       75.     The MFN Rule will also harm patients by stifling the innovation that makes the

discovery and development of those drugs possible. The Rule will decrease the funds available

for pharmaceutical research and development, resulting in fewer new drugs. It will also lead to

delays in access to even those drugs that are market-ready—which the Rule itself acknowledges

and even cites as a reason for excluding COVID-related therapies.

       76.     In sum, the MFN Rule seeks to replace the set of carefully calibrated incentives

Congress established for Medicare Part B pricing, see supra ¶ 41, with price controls devised in

foreign capitals that reflect a very different balance between innovation and patient access.

                      The MFN Rule Exceeds CMS’s Statutory Authority

       77.     The authority invoked by the MFN Rule, Social Security Act Section 1115A,

authorizes CMMI “to test innovative payment and service delivery models.” 42 U.S.C.

§ 1315a(a)(1). That testing authority is subject to narrow and strict requirements about what may

be tested, how a test is evaluated, and under what circumstances a test can be expanded.

       78.     First, Section 1115A requires the Secretary to “select models to be tested from

models where the Secretary determines that there is evidence that the model addresses a defined

population for which there are deficits in care leading to poor clinical outcomes or potentially

avoidable expenditures.” Id. § 1315a(b)(2)(A). The Secretary must choose models that “reduce

program costs” while also “preserving or enhancing the quality of care” for beneficiaries. Id.



                                                32
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 33 of 71



        79.     Once such a model is chosen, the Secretary must follow a two-phase process under

Section 1115A to test it and, if permitted by the statutory criteria, to expand it. In “phase I,” CMMI

tests the model to determine its effect “on program expenditures . . . and the quality of care.” Id.

§ 1315a(b)(1). The Secretary may waive certain otherwise-applicable statutory requirements—

including all those found in the Medicare statutes—but only “as may be necessary solely for

purposes of” the test. Id. § 1315a(d)(1) (giving the Secretary the power to waive “requirements of

subchapters XI and XVIII [of the Social Security Act] and of sections 1396a(a)(1), 1396a(a)(13),

1396b(m)(2)(A)(iii), and 1396u-4 (other than subsections (b)(1)(A) and (c)(5) of such section) of

this title [Title 42]”). Notably, Section 1115A does not provide the Secretary with authority to

waive the provisions of Title 5 of the U.S. Code, including specifically the provisions of the

Administrative Procedure Act.

        80.     Each model tested in phase I receives an evaluation from the Secretary that includes

“an analysis of . . . the quality of care furnished . . . [and] the changes in spending . . . by reason of

the model.” Id. § 1315a(b)(4)(A). If, “at any time after such testing has begun,” the model is no

longer expected (1) to improve the quality of care without increasing spending, (2) to reduce

spending without reducing the quality of care, or (3) to simultaneously improve the quality of care

and reduce spending, then the Secretary “shall terminate or modify the design and

implementation” of the model. Id. § 1315a(b)(3)(B).

        81.     Based on the results of the phase I evaluation, CMMI may decide to move a model

into “phase II.” Id. § 1315a(c). Specifically, CMMI “may, through rulemaking, expand . . . the

duration and the scope of a model that is being tested,” which may include “implementation on a

nationwide basis.” Id. Such an expansion is permitted only if the Secretary determines that the

expansion (1) is expected either to reduce spending without reducing the quality of care or to



                                                   33
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 34 of 71



improve the quality of patient care without increasing spending, and (2) “would not deny or limit

the coverage or provision of benefits.” Id. § 1315a(c). Furthermore, CMMI cannot expand the

model unless the Chief Actuary of CMS first certifies that the expansion “would reduce (or would

not result in any increase in) net program spending under applicable subchapters.”                Id.

§ 1315a(c)(2). Finally, Section 1115A does not authorize the Secretary to waive statutory

requirements for a phase II expansion (as it does for a phase I test). In short, any program change

given wide implementation under phase II expansion is subject to far stricter requirements than a

test under the testing phase.

       82.     The MFN Rule is a far-reaching, comprehensive statutory overhaul rather than the

“test” of a “model” that Section 1115A requires in phase I. That is by design—CMS has crafted

the MFN Rule to maximize the percentage of Medicare Part B spending covered. It expects to

cover drugs and biologicals “account[ing] for approximately 75 percent of annual Medicare Part

B . . . charges.” MFN Rule, 85 Fed. Reg. at 76,193. The objective is not to test a model but to

achieve a certain outcome—to allow as many “eligible beneficiaries” as possible “to benefit from

the cost-sharing reductions.” Id. at 76,188. Indeed, the President has repeatedly touted the Rule

as part of an effort to “completely restructure the prescription drug market, in terms of pricing and

everything else.” July 2020 White House Remarks, supra. CMS Administrator Verma agrees;

she referred to even the Rule’s more modest predecessor as “an overhaul of Medicare Part B drug

pricing.” Press Release, Ctrs. for Medicare & Medicaid Servs., Remarks by Administrator Seema

Verma at the Biopharma Congress (Nov. 14, 2018), https://www.cms.gov/newsroom/press-

releases/remarks-administrator-seema-verma-biopharma-congress (2018 CMS Press Release).

Secretary Azar likewise called the MFN Rule “the most significant single action any

administration has ever taken to lower American drug costs.” 2020 CMS Press Release, supra.



                                                 34
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 35 of 71



       83.     These remarks reflect that the MFN Rule does not comport with the plain meaning

of what it means to “test” a “model.” “Statutory construction must begin with the language

employed by Congress and the assumption that the ordinary meaning of that language accurately

expresses the legislative purpose.” Engine Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 541

U.S. 246, 252 (2004) (citation omitted). The verb “test” refers to an effort to “try” something—as

opposed to implementing it outright—on a limited basis for purposes of evaluating performance.

See Test, V., Oxford English Dictionary (2d ed. 1989), https://bit.ly/3as6yRV (“to try, put to the

proof; to ascertain the existence, genuineness, or quality of”). The use of the word “model”

reinforces this reading: It ordinarily refers to something performed on a small scale that serves as

a demonstration to be evaluated and (if successful) potentially adopted more widely later.

       84.     The rest of the statute, through its two-phased approach, confirms this ordinary

understanding of the words “test” and “model.” Congress required the Secretary to evaluate “each

model tested” in phase I, 42 U.S.C. § 1315a(b)(4)(A), making clear that the testing phase’s sole

objective is developing the evidence necessary to determine whether an expansion of the model

into phase II would be appropriate. Only if that evaluation is positive (as determined by the

specified statutory criteria) would the Secretary have the authority for a model’s “implementation

on a nationwide basis” in phase II. Id. § 1315a(c).

       85.     Contrary to Congress’s clear intention in Section 1115A, the MFN Rule is not a

small-scale pilot program intended to test a hypothesis about an innovative Medicare pricing or

delivery design before making recommendations to Congress for legislation. On day one, the

MFN Rule institutes nationwide price controls for the overwhelming majority of Medicare Part B

drug spending, and its reach only expands from there. By design, the MFN Rule is unprecedented

in nature, scope, and financial impact.



                                                35
        Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 36 of 71



       86.    The MFN regime is also mandatory. Out of more than 50 models proposed using

Section 1115A, CMS has adopted only a handful that were mandatory, and each was estimated to

be significantly more limited in its impact than the MFN Rule. For example, the Comprehensive

Care for Joint Replacement Model, which gave acute care hospitals in certain selected geographic

areas “retrospective bundled payments for episodes of care for lower extremity joint replacement

. . . or reattachment of a lower extremity,” was estimated to have only a modest financial impact

on Medicare of $343 million over the initial planned expectancy of the model. See Medicare

Program; Comprehensive Care for Joint Replacement Payment Model for Acute Care Hospitals

Furnishing Lower Extremity Joint Replacement Services, 80 Fed. Reg. 73,274, 73,282 (Nov. 24,

2015); see also Medicare Program; Specialty Care Models to Improve Quality of Care and Reduce

Expenditures, 85 Fed. Reg. 61,114, 61,348 (Sept. 29, 2020) (RO and ETC Models) (estimating

$23 million and $230 million impacts for the mandatory Radiation Oncology and End-Stage Renal

Disease Treatment Choices Models, respectively); “Medicare and Medicaid Programs; CY 2016

Home Health Prospective Payment System Rate Update; Home Health Value-Based Purchasing

Model; and Home Health Quality Reporting Requirements,” 80 Fed. Reg. 68,623, 68,711 (Nov.

5, 2015) (estimating $380 million impact for the mandatory Home Health Value-Based Purchasing

Model). By contrast, CMS estimates that the MFN Rule’s impact will be $85.5 billion—250 times

larger. See 85 Fed. Reg. at 76,238.

       87.    CMS also scaled down the mandatory scope of the joint replacement model from

what it had initially planned, “making participation voluntary for all low volume and rural

hospitals” and “reducing the number of mandatory geographic areas participating [in the model]

from 67 areas to 34 areas.” Press Release, Ctrs. for Medicare & Medicaid Servs., CMS Finalizes

Changes to the Comprehensive Care for Joint Replacement Model, Cancels Episode Payment



                                               36
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 37 of 71



Models and Cardiac Rehabilitation Incentive Payment Model (Nov. 30, 2017), https://www.cms.

gov/newsroom/press-releases/cms-finalizes-changes-comprehensive-care-joint-replacement-

model-cancels-episode-payment-models-and. And CMS simultaneously chose to cancel two

other models—the Episode Payment Models and the Cardiac Rehabilitation Incentive Payment

Model—that it had originally proposed making mandatory. Id. CMS explained that “[m]oving

forward,” it expected “to increase opportunities for providers to participate in voluntary initiatives

rather than large mandatory bundled payment models.” Id.

       88.     In addition, the MFN Rule does not address “a defined population for which there

are deficits in care.” 42 U.S.C. § 1315a(b)(2)(A). Far from focusing on “a defined population,”

the Rule targets the entire population of patients who will receive Medicare Part B drugs covered

by the Rule. See 85 Fed. Reg. at 76,183. Nor does the MFN Rule identify any specific “deficits

in care” that lead to either “poor clinical outcomes or potentially avoidable expenditures” for that

broad population. 42 U.S.C. § 1315a(b)(2)(A). Instead, the model is simply aimed at reducing

Medicare Part B costs generally.

       89.     Furthermore, the MFN Rule by design lacks any control group, which would be

necessary for a true “test.” See 85 Fed. Reg. at 76,232 (acknowledging that because the MFN Rule

is “a nationwide, mandatory model,” it lacks “an independent comparison group”). CMS has

previously recognized that “the use of a comparison group not exposed to the intervention

improves our ability to make causal inferences.” RO and ETC Models, 85 Fed. Reg. at 61,140.

CMS further acknowledges that a regime that controls pricing for the overwhelming majority of

Medicare Part B drug expenditures made by the overwhelming majority of providers and suppliers

will likely affect the few providers and suppliers outside of the regime, by reducing the average

sales prices that ordinarily determine Medicare Part B drug payments. See id. at 76,229 (“[D]uring



                                                 37
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 38 of 71



the MFN [Rule], manufacturers’ [average sales prices] for MFN [Rule] drugs could be higher or

lower than they might be absent the [Rule] . . . .”); Advance Notice, 83 Fed. Reg. at 54,560. As a

result, the MFN Rule may affect beneficiary care in those few settings outside of the Rule’s formal

scope, making changes in the quality of care resulting from the Rule nearly impossible to isolate

and skewing CMS’s “ability to make causal inferences.”              CMS admitted this serious

methodological deficiency when it observed, even in conjunction with the abandoned IPI proposal,

that “we may experience evaluation challenges with the comparison group[s] . . . not selected.”

Id. Not only did CMS refuse to correct this flaw by first experimenting with MFN pricing on a

smaller scale, but it doubled down on the error, dramatically expanding the scope and duration of

the rule from its earlier proposal to include practically all providers and suppliers along with a

much higher percentage of Medicare Part B drug spending over seven years. Indeed, CMS

confirmed that the MFN Rule had never been intended as a “test” at all when it justified that

expansion by explaining that “a nationwide model geographic area allows all eligible beneficiaries

. . . to benefit from the cost-sharing reductions under” the MFN Rule. 85 Fed. Reg. at 76,188.

       90.     The MFN Rule also turns Section 1115A’s two-phase framework on its head. The

statute requires that before a model can be “expanded” nationwide in phase II, it must first be

“tested” on a small scale in phase I; evaluated by the Secretary; certified by the CMS Chief

Actuary; and then subject to further determinations by the Secretary. 42 U.S.C. § 1315a(b)(4), (c).

But the MFN Rule starts out as a broadly applicable rule that, because of the lack of a control

group, cannot ever be meaningfully evaluated. If CMS can launch such a large-scale model under

the “testing” phase, then it can circumvent the various congressionally established guardrails with

respect to an expansion. But Section 1115A requires that the testing phase be distinct from the




                                                38
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 39 of 71



expansion phase, including in scope, in order to give meaning to the two-phase process that the

statute contemplates.

       91.     CMS’s admission that the MFN Rule will lead to a massive reduction in the

availability of covered Part B drugs further reinforces how far the Rule falls outside of CMS’s

statutory authority. Section 1115A directs the Secretary to test models “while preserving or

enhancing the quality of care” for Medicare beneficiaries. 42 U.S.C. § 1315a(b)(2)(A). Having

conceded that access to care will evaporate for nearly 20% of today’s Medicare Part B covered

drug availability, see MFN Rule, 85 Fed. Reg. at 76,237 tbl.11, CMS cannot now claim that this

model will “preserve”—much less “enhance”—the quality of care for Medicare beneficiaries. Nor

does the Rule honor Congress’s exhortation that nothing in the provisions of the Affordable Care

Act “shall result in a reduction of guaranteed benefits under” Medicare. Affordable Care Act, Pub.

L. No. 111-148, § 3601(a), 124 Stat. 119, 538 (2010) (codified at 42 U.S.C. § 1395 note).

       92.     Section 1115A’s grant of authority must also be read in light of the rest of the

statutory scheme, including the set of incentives that Congress has carefully devised over many

decades to encourage pharmaceutical innovation. Congress has repeatedly struck a different

balance between access and innovation than many of the foreign nations included in the MFN

basket—as is clear in Medicare Part B, the Affordable Care Act, the patent laws, and elsewhere.

Section 1115A must be interpreted in that context; as the Supreme Court has long stressed, “where

the legislation dealing with a particular subject consists of a system of related general provisions

indicative of a settled policy, new enactments of a fragmentary nature on that subject are to be

taken as intended to fit into the existing system and to be carried into effect conformably to it.”

United States v. Jefferson Elec. Mfg. Co., 291 U.S. 386, 396 (1934).




                                                39
        Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 40 of 71



       93.     CMS’s contrary interpretation of the word “test” would grant it virtually unlimited

power to revise the Medicare program however it pleases, especially combined with CMMI’s

waiver authority. See Merck & Co. v. U.S. Dep’t of Health & Hum. Servs., 962 F.3d 531, 541

(D.C. Cir. 2020) (“[T]he breadth of the Secretary’s asserted authority is measured not only by the

specific application at issue, but also by the implications of the authority claimed.” (citation

omitted)).   During phase I, the Secretary may waive certain otherwise-applicable statutory

requirements—including all those found in the Medicare statute—“as may be necessary solely for

purposes of” the test. 42 U.S.C. § 1315a(d)(1). If CMS were right that Section 1115A authorizes

it to launch large-scale, nationwide models while waiving as much of the Medicare statute as it

wishes, then it is hard to see what could stop CMS from simply replacing the Medicare program

wholesale.

       94.     Such vast authority would also raise several serious constitutional concerns,

underscoring that Section 1115A’s grant of authority is narrow. In addition to the problems

associated with the Constitution’s bicameralism-and-presentment requirement, see infra ¶¶ 100–

108, and its bar on the delegation of legislative power, see infra ¶¶ 109–113, the MFN Rule

arrogates to the Executive Branch Congress’s exclusive authority under the Patent Clause and the

Foreign Commerce Clause.

       95.     In effect, the MFN Rule imports foreign patent law into the United States, allowing

foreign governments’ judgments about the proper balance between innovation and price to

supersede the balance struck by Congress pursuant to its exclusive authority under the

Constitution. See U.S. Const. art. I, § 8, cl. 8. The effect is particularly egregious because the

MFN Rule goes out of its way to exclude drugs that face competition from generic drugs—

irrespective of whether those excluded drugs are more expensive or represent greater shares of



                                               40
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 41 of 71



Medicare spending than the drugs that the Rule covers. See 85 Fed. Reg. at 76,188–89. As a

result, the MFN Rule’s applicability to a drug is, by design, tied to whether patent rights for the

drug have expired.      Yet nothing in Section 1115A gives CMS the authority to deprive

pharmaceutical manufacturers of the economic benefits provided to them under federal patent law

and supplemental legislation.

       96.     Similarly, the MFN Rule is an acknowledged attempt by the Administration and

HHS to usurp Congress’s “exclusive and plenary” power under the Foreign Commerce Clause by

raising prices abroad. Bd. of Trustees of Univ. of Ill. v. United States, 289 U.S. 48, 56 (1933).

Under the MFN Rule, CMS expects manufacturers “to devote considerable resources to” “altering

the availability and terms of their international prices,” 85 Fed. Reg. at 76,236, with the “likely

result” of “increase[ing] observed prices in other countries,” id. at 76,241. Or, as the President put

it, “what’s going to happen is their number will go up, our number will come very substantially

down, and we’ll all agree” on a price in the middle. July 2020 White House Remarks, supra.

Secretary Azar agreed, explaining that the MFN Rule would “end foreign freeriding” by forcing

“foreign socialist systems . . . to bear their fair share” of research and development costs. Id.

       97.     The Supreme Court has, under the analogous Interstate Commerce Clause, struck

down similar attempts to control prices extraterritorially.       Given Congress’s constitutional

authority over interstate commerce, a state “may not adopt legislation that has the practical effect

of establishing ‘a scale of prices for use in other states.’” Healy v. Beer Inst., Inc., 491 U.S. 324,

336 (1989) (citation omitted). The same principle applies here: Only Congress has authority “[t]o

regulate Commerce with foreign Nations,” U.S. Const. art.1, § 8, cl. 3, and yet nothing in Section

1115A suggests that Congress delegated any part of its exclusive and plenary authority to CMS.

Indeed, the MFN Rule is even more constitutionally problematic because it facially discriminates



                                                 41
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 42 of 71



against foreign commerce by applying solely to pharmaceutical manufacturers who sell drugs

abroad but not to those who sell drugs exclusively in the United States. See Healy, 491 U.S. at

341.

       98.     There is no indication whatsoever that Congress intended to delegate to CMS this

kind of vast authority over Medicare, federal patent law, and foreign commerce. But if Congress

had intended such a delegation, it certainly would not have executed it through a short statutory

provision authorizing an obscure sub-agency to test “innovative payment and service delivery

models.” Id. § 1315a(a)(1); see Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001)

(“Congress, we have held, does not alter the fundamental details of a regulatory scheme in vague

terms or ancillary provisions—it does not, one might say, hide elephants in mouseholes.”).

       99.     President Trump thus had it exactly right when he declared that “we’re doing things

that nobody thought could be done.” July 2020 White House Remarks, supra.

                         The MFN Rule Violates the Presentment Clause

       100.    The Presentment Clause requires that “[e]very Bill which shall have passed the

House of Representatives and the Senate, shall, before it become[s] a Law, be presented to the

President of the United States; If he approve[s] he shall sign it, but if not he shall return it.” U.S.

Const. art. I, § 7, cl. 2. By contrast, “[t]here is no provision in the Constitution that authorizes the

President to enact, to amend, or to repeal statutes.” Clinton v. City of New York, 524 U.S. 417,

438 (1998). In the face of that constitutional silence, the Supreme Court has interpreted the

Presentment Clause to bar “unilateral [Executive] action that either repeals or amends parts of duly

enacted statutes.” Id. at 439.

       101.    Courts can determine whether the Executive Branch has enacted, repealed, or

amended a statute by looking to the executive action’s “legal and practical effect.” Id. at 438.



                                                  42
           Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 43 of 71



          102.   For example, in Clinton v. City of New York, the Supreme Court reasoned that the

President’s cancellations of two budgetary provisions under the Line Item Veto Act had the “legal

. . . effect” of amending the relevant statutes because the cancellations prevented the two

provisions “from having legal force.”        Id. (citation omitted).   Even though the “canceled

provisions” still had “some continuing financial effect on the Government,” the Court found that

that effect was not relevant because the President had made the provisions “entirely inoperative as

to appellees.” Id. at 441.

          103.   Similarly, the Court found that the cancellations also had the “practical effect” of

amending or partially repealing the relevant statutes. The Court reasoned that the President’s

cancellations were not in response to a contingent event that Congress had established as the trigger

for the exercise of a statutory suspension power. See id. at 443–44. If they had been, the President

would have been “executing the policy that Congress had embodied in the statute.” Id. at 144.

Instead, the President had effectively “reject[ed] the policy judgment made by Congress and

rel[ied] on his own policy judgment.” Id. The cancellations were thus “the functional equivalent

of partial repeals of Acts of Congress.” Id. Stepping back, the Court observed that “[w]hat has

emerged in these cases from the President’s exercise of his statutory cancellation powers . . . are

truncated versions of two bills that passed both Houses of Congress. They are not the product of

the ‘finely wrought’ procedure that the Framers designed” as the sole means for making law. Id.

at 440.

          104.   Section 1115A, as noted, allows the Secretary to waive any provision of the

Medicare statute, as well as other important provisions of the Social Security Act, in order to

implement his desired models in phase I testing. See 42 U.S.C. § 1315a(d)(1). CMS has gone

beyond its authority, however, by not just suspending the enforcement of the statutory drug pricing



                                                  43
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 44 of 71



scheme, but actually replacing it with an entirely new program of CMS’s own making. That

sweeping effort violates the Presentment Clause as interpreted by the Supreme Court. That Section

1115A’s waiver authority was itself granted pursuant to a law passed in accordance with the

Presentment Clause is immaterial. Even if Congress anticipated that the Executive Branch would

use that waiver authority to override its laws, “Congress cannot alter the procedures set out in

Article I, § 7, without amending the Constitution.” City of New York, 524 U.S. at 446 (footnote

omitted).

       105.    CMS’s waivers in the MFN Rule have the “legal . . . effect” of amending the

Medicare statutes in significant ways, including by repealing and replacing the average sales price

methodology. Under the Rule’s mandate, those provisions no longer have any “legal force or

effect” for those providers covered by the Rule. CMS cannot argue in response that the provisions

remain operative for other entities; whatever “continuing . . . effect” they have elsewhere, the

waived provisions are “entirely inoperative” as to the physician practices and hospital outpatient

departments covered by the Rule. City of New York, 524 U.S. at 441. In fact, CMS’s actions are

more patently unconstitutional than even the cancellations considered in City of New York. In that

case, the President amended statutes solely by rendering two provisions inoperative. Here, not

only has CMS rendered multiple provisions inoperative, but it has also replaced them with new

provisions that create an entirely new legal system, with new legal obligations on third parties, that

is nothing like what Congress contemplated.

       106.    CMS’s waivers also have the “practical effect” of amending statutes that were duly

enacted pursuant to the Presentment Clause. Each of the MFN Rule’s waivers demolishes a

cornerstone of the “finely wrought” Medicare Part B drug pricing system that Congress

established. The MFN Rule is expressly framed as a rejection of the statutory scheme designed



                                                 44
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 45 of 71



by Congress, which CMS faults for allegedly “incentivizing avoidable costs and causing greater

utilization of higher priced drugs.” 85 Fed. Reg. at 76,235; id. at 76,180 (“Medicare pays

substantially more” than other countries do “because [of] . . . the methodology in section 1847A

of the Act.”). And CMS did not overhaul Medicare Part B in response to a contingent, triggering

event; rather, it simply “reject[ed] the policy judgment made by Congress” and instead “rel[ied]

on [its] own policy judgment” to import the command pricing some foreign countries preferred.

City of New York, 524 U.S. at 444; see MFN Executive Order, 85 Fed. Reg. at 59,649 (describing

as the new “policy of the United States” that Medicare “should not pay more for costly Part B or

Part D prescription drugs or biological products than the most-favored-nation price”). “It is not

within the purview of the Agency, however—or of the courts for that matter—to alter, frustrate,

or subvert congressional policy.” Miss. Poultry Ass’n, Inc. v. Madigan, 992 F.2d 1359, 1365 (5th

Cir.), amended, 9 F.3d 1113 (5th Cir. 1993), aff’d on reh’g en banc, 31 F.3d 293 (5th Cir. 1994).

What has emerged from CMS’s use of Section 1115A’s waiver authority in the MFN Rule is not

just a “truncated” version of the Medicare program, City of New York, 524 U.S. at 440, but an

entirely different program altogether.

        107.    CMS’s assertion of authority to rewrite the Medicare statute under Section 1115A

is particularly indefensible: Section 1115A was added by the Affordable Care Act, which the

Administration is currently urging the Supreme Court to strike down in its entirety. See Br. for

the Federal Resp’ts at 13, 47, in California v. Texas, Nos. 19-840, 19-1019 (June 25, 2020). The

Administration has not explained how its claim to unprecedentedly broad powers under Section

1115A—at the same time that it insists the provision is unenforceable under the Constitution—

can be consistent with the President’s responsibility to “take Care that the Laws be faithfully

executed.” U.S. Const. art. II, § 3, cl. 5.



                                               45
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 46 of 71



       108.    Finally and in any event, the serious constitutional concerns raised by the MFN

Rule’s reliance on Section 1115A’s waiver provision at a minimum affirm that CMS’s authority

under Section 1115A is narrow. See Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018).

                      The MFN Rule Violates the Non-Delegation Doctrine

       109.    Article I of the Constitution vests “[a]ll legislative Powers” in Congress, and the

Supreme Court has held that Congress may not “abdicate or transfer to others the essential

legislative functions with which it is thus vested.” A.L.A. Schechter Poultry Corp. v. United States,

295 U.S. 495, 529 (1935); cf. INS v. Chadha, 462 U.S. 919, 951 (1983) (“The Constitution sought

to divide the delegated powers of the new federal government into three defined categories,

legislative, executive and judicial, to assure, as nearly as possible, that each Branch of government

would confine itself to its assigned responsibility.”).

       110.    Congress runs afoul of this prohibition whenever it delegates expansive or

significant policymaking authority to an administrative agency by statute without providing

sufficiently clear guidelines for the agency to follow in using that power. Historically, courts have

looked for “an intelligible principle” to guide the agency’s exercise of authority. Gundy v. United

States, 139 S. Ct. 2116, 2123 (2019) (plurality op.) (quoting Mistretta v. United States, 488 U.S.

361, 372 (1989)). Exactly how “intelligible” the principle must be depends on the delegation; “the

degree of agency discretion that is acceptable varies according to the scope of the power

congressionally conferred.” Am. Trucking Ass’ns, 531 U.S. at 475. Overall, delegations are

permissible only “if Congress has made clear to the delegee ‘the general policy’ he must pursue

and the ‘boundaries of [his] authority.’” Gundy, 139 S. Ct. at 2129 (plurality op.) (quoting Am.

Power & Light Co. v. SEC, 329 U.S. 90, 105 (1946)).




                                                  46
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 47 of 71



       111.    If it were authorized by Section 1115A, the MFN Rule would result from an

unconstitutional delegation of legislative power to the Executive Branch. Far from following any

congressionally enacted “intelligible principle” to which the HHS Secretary was “directed to

conform,” Gundy, 139 S. Ct. at 2123 (plurality op.) (citation omitted), CMS used its purported

authority to repudiate Congress’s market-based approach to Medicare Part B drug pricing, the

patent laws, and other legislation. The MFN Rule acknowledges as much, blaming the average

sales price “methodology in section 1847A” for purportedly higher drug costs. 85 Fed. Reg. at

76,180. Indeed, the Administration has admitted that it is using Section 1115A’s waiver authority

not to execute Congress’s “intelligible principle” but to override it with its own “policy.” MFN

Executive Order, 85 Fed. Reg. at 59,649. If Section 1115A allows the Administration to adopt

and implement the MFN Rule, it means the provision provides CMS no intelligible principle to

guide its decision-making process.

       112.    The President has admitted as much, saying that “we’ve been waiting for Congress

to take action for many decades to reduce drug prices . . . [but] I’m unwilling to wait any longer.”

July 2020 White House Remarks, supra (emphasis added). Following the President’s signing of

the MFN Executive Order, the White House doubled down on that admission with a press release

entitled “Congress Didn’t Act on Prescription Drug Prices. So President Trump Did.” See

Congress Didn’t Act on Prescription Drug Prices. So President Trump Did. (July 27, 2020),

https://www.whitehouse.gov/articles/congress-didnt-act-on-prescription-drug-prices-so-president

-trump-did; Nov. 2020 White House Remarks, supra (“[I]n the absence of any meaningful

legislative support, this administration has delivered real, tangible results.”). It is telling—and

constitutionally fatal—that a “historic,” “transformative,” and “revolutionary” effort            to

“completely restructure the prescription drug market, in terms of pricing and everything else,” July



                                                47
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 48 of 71



2020 White House Remarks, supra; Remarks by President Trump on Prescription Drug Prices,

(Oct. 25, 2018), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-

prescription-drug-prices (2018 White House Remarks), is being designed, debated, and enacted

not in the halls of Congress, but in the administrative offices of the Executive Branch.

       113.    Once again, the serious non-delegation concerns raised by the MFN Rule affirm, at

minimum, that CMS’s authority under Section 1115A is narrow. See Jennings, 138 S. Ct. at 836.

        The President Unlawfully Directed the Secretary to Promulgate the MFN Rule

       114.    The Constitution gives Congress exclusive power to establish departments and

agencies in the Executive Branch and to define the duties and functions of the officers who

administer them. See U.S. Const. art. I, § 8, cl. 18. If Congress uses its power to entrust certain

decision-making authority to the discretion of a particular officer, the President may not usurp that

authority by directing how the officer must exercise it. To the contrary, officers whose duties are

“prescribed by law” are “bound to execute them according to [their] own judgment,” and “[t]hat

judgment cannot lawfully be controlled by any other person”—not even the President. United

States ex rel. Stokes v. Kendall, 26 F. Cas. 702, 752 (C.C.D.C. 1837), aff’d, 37 U.S. 524 (1838).

Centuries of Executive Branch opinions have affirmed this rule, see, e.g., Proposed Executive

Order Entitled “Federal Regulation,” 5 Op. O.L.C. 59, 62 (1981); Appeal of Illinois to the

President, 11 Op. Att’y Gen. 14, 16–17 (1864); The President and Accounting Officers, 1 Op.

Att’y Gen. 624, 625–26 (1823), which is also widely accepted among scholars, see Richard H.

Pildes & Cass R. Sunstein, Reinventing the Regulatory State, 62 U. Chi. L. Rev. 1, 25 (1995). For

that reason, Presidents have previously taken great care to frame their executive orders in ways

that avoid directing subordinate officers to exercise their delegated authority in a particular way.




                                                 48
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 49 of 71



       115.     Besides the constitutional separation of powers, this also reflects fundamental

principles of administrative law. Decision-makers in rulemaking proceedings must exercise their

discretion in view of appropriate statutory considerations and public input, and they “violate the

Due Process Clause and must be disqualified when they act with an ‘unalterably closed mind’ and

are ‘unwilling or unable’ to rationally consider arguments.” Air Transp. Ass’n of Am., Inc. v. Nat’l

Mediation Bd., 663 F.3d 476, 487 (D.C. Cir. 2011) (citation omitted); see Ass’n of Nat’l

Advertisers, Inc. v. FTC, 627 F.2d 1151, 1170 (D.C. Cir. 1979) (“The ‘unalterably closed mind’

test is necessary to permit rulemakers to carry out their proper policy-based functions while

disqualifying those unable to consider [public input] meaningfully . . . .”). If an executive officer

has been directly ordered to promulgate a rule by the President, obviously that officer can no longer

consider other alternatives rationally or public input meaningfully. And because the President is

not subject to the notice-and-comment rulemaking process or any other APA-mandated

procedures, see Franklin v. Massachusetts, 505 U.S. 788, 800–01 (1992), allowing the President

to direct officers to issue rules would legitimize an end-run around the APA’s procedural

requirements.

       116.     Similarly, “[i]t is a ‘foundational principle of administrative law’ that judicial

review of agency action is limited to ‘the grounds that the agency invoked when it took the

action.’” Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1907 (2020)

(citation omitted); see SEC v. Chenery Corp., 318 U.S. 80, 87–88 (1943). But meaningful judicial

review of an officer’s decision is not possible when the President has directed the officer to reach

a particular conclusion: Either the court would have to review something other than the true

ground for the officer’s action (the presidential directive), or the court would be forced to conclude

that the officer’s decision depended on a factor (presidential command) neither authorized nor



                                                 49
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 50 of 71



contemplated by the statute. See Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“[A]n agency rule would be arbitrary and capricious if the

agency has relied on factors which Congress has not intended it to consider . . . .”). Either way,

the officer’s action would be unlawful.

       117.    Here, Congress was clear throughout Section 1115A that it was expressly

delegating discretion over CMMI’s testing authority solely to the HHS Secretary. Section 1115A

requires “[t]he Secretary [to] select models to be tested from models where the Secretary

determines that there is evidence that the model addresses a defined population.” 42 U.S.C.

§ 1315a(b)(2)(A) (emphases added). It instructs “[t]he Secretary [to] focus on models” meeting

certain requirements, id. (emphasis added), and gives “the Secretary” the power to choose the

“geographic areas” in which testing occurs, id. § 1315a(a)(5) (emphasis added). It is “[t]he

Secretary” who must “ensure that the [CMMI] is carrying out the duties described in this section,”

id. § 1315a(a)(2) (emphasis added), and “[t]he Secretary” who “shall conduct an evaluation of

each model tested,” id. § 1315a(b)(4)(A) (emphasis added), and “terminate or modify [its] design

and implementation,” id. § 1315a(b)(3)(B). All told, Section 1115A refers to “the Secretary” over

twenty times. It mentions “the President” not once.

       118.    By contrast, the Affordable Care Act elsewhere often delegates decision-making

authority directly to the President. See, e.g., 42 U.S.C. § 280j note; id. § 300u-6 note; id.

§ 1397h(c)(5). Congress carefully distinguished among different officers of the Executive Branch

when it conferred discretionary authority under the Act, and in Section 1115A it expressly insisted

that the HHS Secretary, not the President, decide which “innovative payment and service delivery

models” to test. 42 U.S.C. § 1315a(a)(1).




                                                50
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 51 of 71



       119.    The President thus violated the text of the statute when he ordered the Secretary to

use his authority under Section 1115A to promulgate the MFN Rule. The MFN Executive Order

expressly directed the HHS Secretary “to implement his rulemaking plan to test a payment model

pursuant to which Medicare would pay . . . no more than the most-favored-nation price.” 85 Fed.

Reg. at 59,649. In so doing, the order impermissibly overrode the Secretary’s discretion about

what type of payment model to test and, indeed, whether to test any payment model at all. Nor

can there be any doubt that the MFN Rule was the product of the President’s directive: The

Secretary admitted as much when he acknowledged in the rule itself that CMS was

“implement[ing] the MFN Model described in this” rule “[i]n response to the September 13, 2020

Executive Order.” 85 Fed. Reg. at 76,182 (emphasis added).

                   The MFN Rule Violates the APA’s Procedural Safeguards

       120.    The APA requires agencies to publish notice of all “proposed rule making” in the

Federal Register, 5 U.S.C. § 553(b), and to “give interested persons an opportunity to participate

in the rule making through submission of written data, views, or arguments,” id. § 553(c). The

APA also generally requires “publication . . . of a substantive rule [to] be made not less than 30

days before its effective date.” Id. § 553(d).

       121.    Such requirements “are not mere formalities” but rather “are basic to our system of

administrative law.” Nat. Res. Def. Council v. Nat’l Highway Traffic Safety Admin., 894 F.3d 95,

115 (2d Cir. 2018). They serve “the public interest by providing a forum for the robust debate of

competing and frequently complicated policy considerations having far-reaching implications and,

in so doing, foster reasoned decisionmaking.” Id. They also “ensure[] fairness to affected parties[]

and provide[] a well-developed record that enhances the quality of judicial review.” Sprint Corp.

v. FCC, 315 F.3d 369, 373 (D.C. Cir. 2003) (citation and quotation marks omitted).



                                                 51
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 52 of 71



       122.    Congress has specifically stressed the importance of a robust period of notice and

comment for considering changes to the Medicare system. The Supreme Court has explained that

“Medicare touches the lives of nearly all Americans . . . as the largest federal program after Social

Security.” Azar v. Allina Health Servs., 139 S. Ct. 1804, 1808 (2019). Even “minor changes” to

the way the program is administered “can impact millions of people and billions of dollars in ways

that are not always easy for regulators to anticipate.” Id. at 1816. “Recognizing this reality,” id.

at 1808, Congress doubled the standard 30-day comment period under the APA for any

establishment of or change to a “substantive legal standard” affecting the payment for services

under Medicare.     See 42 U.S.C. § 1395hh(a)(2), (b)(1); see also id. § 1395hh(e)(1)(B)(i)

(providing for a 30-day delay in effective date).

       123.    CMS admits that it failed to comply with the required APA procedures. Instead, it

issued the MFN Rule as an interim final rule, benefitting from neither notice nor comment, with

an effective date of November 27, 2020, the day of the Rule’s publication in the Federal Register

and only one week after it became public. 85 Fed. Reg. at 76,180.

       124.    CMS justifies its disregard of the APA’s requirements by invoking the “good

cause” exception, which allows agencies to dispense with notice-and-comment procedures only

“when the agency for good cause finds (and incorporates the finding and a brief statement of

reasons therefor in the rules issued) that notice and public procedure thereon are impracticable,

unnecessary, or contrary to the public interest.” 5 U.S.C. § 553(b)(B); see id. § 553(d)(3); 42

U.S.C. § 1395hh(b)(2)(C); id. § 1395hh(e)(1)(B)(ii). CMS claims that it faces such an emergency

in this case because the problem of “high drug prices” has been “rapidly exacerbated” by the

COVID-19 pandemic. MFN Rule, 85 Fed. Reg. at 76,249. CMS concludes that the “new surge




                                                 52
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 53 of 71



in COVID-19 cases . . . may lead to additional hardship and requires immediate action” to address

“the particularly acute need for affordable Medicare Part B drugs.” Id.

       125.    Contrary to CMS’s claims, however, the “good cause” exception is not an “escape

clause[]” to be “arbitrarily utilized at the agency’s whim.” Mack Trucks, Inc. v. EPA, 682 F.3d

87, 93 (D.C. Cir. 2012) (citation omitted). Instead, the exception “is to be narrowly construed and

only reluctantly countenanced.” United States v. Ross, 848 F.3d 1129, 1132 (D.C. Cir. 2017)

(quotation marks and citation omitted). “[C]ircumstances justifying reliance on this exception are

‘indeed rare’ and will be accepted only after the court has ‘examine[d] closely proffered rationales

justifying the elimination of public procedures.’” Council of the S. Mountains, Inc. v. Donovan,

653 F.2d 573, 580 (D.C. Cir. 1981) (citation omitted). Courts therefore generally restrict agencies’

use of the “good cause” exception “to emergency situations,” Mack Trucks, 682 F.3d at 93 (citation

omitted), such as where a “delay would imminently threaten life or physical property” or risk

“fiscal calamity,” Sorenson Commc’ns Inc. v. FCC, 755 F.3d 702, 706–07 (D.C. Cir. 2014).

       126.    Here, CMS has not demonstrated anything approaching an “emergency situation.”

In fact, its lengthy delays belie the very notion. Secretary Azar has admitted that the MFN Rule

was first discussed in January 2018—almost three years ago. See Nov. 2020 White House

Remarks, supra; see also Chamber of Commerce of the U.S. v. Dep’t of Homeland Sec., No. 20-

CV-07331, 2020 WL 7043877, at *8 (N.D. Cal. Dec. 1, 2020) (Chamber of Commerce Order)

(rejecting pandemic as justification for proceeding by interim final rule and stating that “even if

the problems [the Administration] purport[s] to solve with the Rule[] may have been exacerbated

by the COVID-19 pandemic, [the Administration] do[es] not suggest they are new problems”).

CMS first solicited comments on the IPI Advance Notice shortly before the midterm elections in




                                                53
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 54 of 71



October 2018. It then failed to act on those comments at any point in the next two years by

proceeding to issue a notice of proposed rulemaking as the APA requires.

       127.    In July 2019, long before the pandemic began, President Trump declared that the

administration “very shortly” would be announcing a “favored nations” drug-pricing scheme “in

the form of an executive order.” Remarks by President Trump Before Marine One Departure (July

5,   2019),   https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-

one-departure-51. The Administration did nothing for more than a year, however. On July 24,

2020—six months after Secretary Azar designated COVID-19 a Public Health Emergency, see

Press Release, U.S. Dep’t of Health & Hum. Servs., Secretary Azar Declares Public Health

Emergency for United States for 2019 Novel Coronavirus (Jan. 31, 2020), https://www.hhs.gov/

about/news/2020/01/31/secretary-azar-declares-public-health-emergency-us-2019-novel-

coronavirus.html—President Trump finally announced an executive order that would require the

Secretary to take steps to implement the MFN Rule. But it was still not until November 27, 2020—

ten months after Secretary Azar’s declaration of the COVID-19 public health emergency, and over

two years after the issuance of the Advance Notice—that the Trump Administration finally issued

the MFN Rule. During that time, the Administration issued several proposed rules unrelated to

COVID-19, at least one of which expressly requested public comment on the impact of COVID-

19. See Chamber of Commerce Order, supra, at *9.

       128.    Given its relaxed pace in issuing the MFN Rule, CMS cannot now demonstrate any

sudden “emergency” that excuses the Administration’s circumvention of the APA’s notice-and-

comment procedures. See id. at *8 (noting that delays of six months or more “have precluded

reliance on the good cause exception”). As another district court recently stressed, “[t]he COVID-




                                               54
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 55 of 71



19 pandemic is an event beyond [the Administration’s] control, yet it was within [the

Administration’s] control to take action earlier than [it] did.” Id. at *9.

       129.    CMS has also not explained how or why the MFN Rule will resolve the

“emergency” that it claims to identify. Statements about the effect of COVID-19 on American

public health generally do not demonstrate a dire emergency with respect to the specific Medicare

Part B beneficiaries that the MFN Rule purports to affect. See id. at *10. CMS suggests that the

Rule “will provide immediate relief to Medicare beneficiaries through reduced copays for MFN

drugs due to lower drug payments.” 85 Fed. Reg. at 76,249. That suggestion is overstated, though,

because as the MFN Rule itself acknowledges, see 85 Fed. Reg. at 76,183 n.22, the vast majority

of Medicare beneficiaries already have supplemental coverage to help cover out-of-pocket

expenses. See Milena Sullivan et al., International Price Index Model’s Impact on Patients and

Providers, Avalere (Dec. 27, 2018), https://bit.ly/36bhym0 (estimating 87–90% of Medicare fee-

for-service beneficiaries are enrolled in supplemental coverage to help defray out-of-pocket costs

of Part B medicines).

       130.    In any event, if the objective were simply to reduce copays, CMS could have issued

any number of other regulations that would have done that more directly and effectively, rather

than remaking most of the Medicare Part B reimbursement system from scratch. Several of

PhRMA’s members, for example, have expanded their patient assistance programs to help patients

afford and access their treatments in light of the pandemic. It simply is not credible that the seven-

year MFN Rule “test” was designed to meet the emergency that CMS identifies. And indeed there

is no suggestion that the MFN Rule is “intended to be a temporary solution until the ‘emergency

situation has been eased by [its] promulgation.’” Chamber of Commerce Order, supra, at *10

(citation omitted). If anything, the MFN Rule is likely to exacerbate the problem by substantially



                                                  55
          Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 56 of 71



slashing the reimbursement available to healthcare providers and suppliers at a time when they can

least afford it.

        131.       Furthermore, CMS acknowledges that the MFN Rule may “impact [the] rapid,

widespread availability” of drugs in the United States, including those used “to treat patients with

suspected or confirmed COVID-19.” 85 Fed. Reg. at 76,191. For that reason, it has exempted

such drugs from the scope of the MFN Rule. The upshot is that CMS, allegedly in order to respond

to the COVID-19 emergency, is issuing a rule that specifically exempts treatments for COVID-19.

    The MFN Rule Irreparably Harms Patients, Providers, Manufacturers, and the Public

        132.       If the MFN Rule goes into effect, it will irreparably harm patients, providers, and

pharmaceutical manufacturers in several independent ways; and it will significantly impair the

broader public interest in innovation and discovery in the pharmaceutical field.

        133.       First, the MFN Rule will irreparably harm patient health outcomes in both the short

and long terms. In the short term, “there is a public interest in . . . patients obtaining needed

medications in a timely manner.” Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 230

(D.D.C. 2012). As already noted, CMS has admitted that the MFN Rule will result in shortages

of drugs and delays in access—foreseeing that patients will “experience access to care impacts by

. . . having to travel to seek care from an excluded provider, receiving an alternative therapy that

may have lower efficacy or greater risks, or postponing or forgoing treatment.” 85 Fed. Reg. at

76,244; see supra ¶ 73. Those harms will be felt acutely by the most vulnerable patients, who rely

on the drugs subject to the MFN scheme to manage complex diseases like cancer and autoimmune

disorders.     These patients often require MFN-covered drugs because their conditions are

unresponsive to, or difficult to treat with, other treatment modalities. Impeding access to these

medications will immediately risk disease flares and progression, both of which may cause



                                                   56
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 57 of 71



irreparable damage. Nor will the harm be limited to Medicare Part B patients. If providers are

subjected to untenable reimbursement cuts that jeopardize the economic viability of their practices,

privately insured patients who rely on those providers for access to essential treatments will also

experience care delays and disruption.

       134.    Consider a few examples. Pure Infusion Suites, a member of the National Infusion

Center Association, is an infusion provider serving patients in Montana, Idaho, and Colorado. It

offers affordable infusion therapies in safe, comfortable, non-hospital settings; but it will be forced

to reduce or discontinue services to Part B patients when the MFN Rule’s reimbursement rates

take effect. Likewise, Utah-based Wasatch Infusion provides IV therapy for patients suffering

from immune disorders and other conditions. The MFN Rule poses a significant and immediate

threat to Wasatch’s ability to continue providing this care in Utah communities.

       135.    Patients will also suffer as providers are forced to substitute less-effective drugs

that are not subject to MFN pricing (and therefore have reimbursement rates that do not require

the care provider to lose money on every treatment). See 85 Fed. Reg. at 76,236–37. Forcing

patients to switch to less-effective medication for reasons unrelated to health or safety

unnecessarily puts American lives at immediate risk. Indeed, avoiding these harmful effects is

precisely why CMS carves out certain types of medicines from the Rule, including COVID-19

treatments and vaccines. See id. at 76,191.

       136.    Such harms are not hard to predict, considering that CMS has based the MFN

Rule’s reimbursement rates on prices in countries that already suffer from low access to and delays

in the availability of new medicines. New medicines covered under Part B are widely available in

the United States, but only 26% to 66% of those same medicines are available in the MFN Rule’s

reference countries; even then, their availability relative to the United States can be delayed by



                                                  57
            Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 58 of 71



over two years. See Availability of Part B Medicines, supra. These threats to access and

availability are particularly harmful given that Part B drugs are often used to treat life-threatening

conditions such as cancer, where even a short delay can meaningfully reduce the chance for

survival.

       137.       In the long term, the public interest favors “promoting industry incentives to

research and develop new drug treatments.” Mylan Lab’ys, Inc. v. Leavitt, 484 F. Supp. 2d 109,

124 (D.D.C. 2007). But with less revenue under the MFN Rule, pharmaceutical manufacturers

will have fewer funds to invest in new drugs. They will also have to allocate existing funds

differently. Generally speaking, manufacturers make allocation decisions after analyzing the risks

and benefits of directing resources to certain therapeutic areas or products. The MFN Rule

substantially changes those incentives in a way that will decrease overall investment in Part B

drugs, even in promising areas such as oncology. These issues are particularly acute for PhRMA

members and other manufacturers whose current and pipeline portfolios include a large percentage

of physician-administered drugs that fall within Part B. The inevitable consequences for patients

will be severe.

       138.       Some numbers help illustrate the scale of these harms. CMS estimates that over

seven years, the MFN Rule will produce $85.5 billion of savings for Medicare, along with $28.5

billion in savings for beneficiaries. 85 Fed. Reg. at 76,181. But CMS explained that these savings

come in substantial part from “beneficiaries not accessing their drugs through the Medicare

benefit, along with the associated lost utilization” of doing without needed prescriptions and

treatments. Id. (emphasis added). The savings estimates also fail to account for additional costs

of this forgone care, id., but the Administration has provided an appraisal elsewhere: President

Trump’s Council of Economic Advisers scored a legislative proposal to implement a form of



                                                 58
           Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 59 of 71



reference pricing, H.R. 3, and concluded that it would cost the country anywhere from $375 billion

to $1 trillion per year in health outcomes. See 2019 CEA Analysis, supra. And the MFN Rule,

which imports price controls from almost four times as many “comparable” countries as H.R. 3

(22 as opposed to six), doubtless will be even more devastating to health outcomes.

       139.    Second, the Rule will inflict devastating economic losses on providers and

pharmaceutical manufacturers and create substantial risks to patient care and health. Many of the

members of the National Infusion Center Association, for example, are small businesses that rely

on Medicare reimbursements to cover the cost of medications and thus cannot absorb the additional

costs associated with the MFN Rule’s reimbursement rates. These providers are the nation’s

lowest-cost care setting for medications that millions of Medicare beneficiaries rely on for efficient

and cost-effective disease management, and a reduction in their reimbursement rates will pose a

serious threat to their businesses. Providers will have no choice but to cease treating Part B

patients, resulting in increased medical costs, emergency medical procedures, and in-patient

hospital services for those patients. Members of the Association of Community Cancer Centers

will likewise face serious costs and administrative burdens that will require them to limit services

or send patients to other, less convenient locations for care. In some cases, the increased costs will

be sufficient to put them out of business—as they are forced by the MFN Rule to absorb losses for

drugs that are purchased on the market but reimbursable only at the below-market MFN Rule

prices. See supra ¶ 71. CMS suggests that providers can avoid these harms by simply purchasing

covered drugs at lower prices, but that ignores the existence of pre-negotiated contracts with

wholesalers and Group Purchasing Organizations that cannot easily be revised, and that certainly

cannot be renegotiated before the MFN Rule begins applying to reimbursement rates on January

1, 2021.



                                                 59
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 60 of 71



        140.   Members of the Association of Community Cancer Centers such as Maryland

Oncology Hematology, a physician group practice serving most of Maryland, anticipate suffering

significant revenue losses under the MFN Rule. For example, one of the drugs that would be

reimbursed at MFN prices under the Rule is rituximab, an immunotherapy commonly used to treat

Non-Hodgkin’s Lymphoma and Chronic Lymphocytic Leukemia, among other conditions. In

2018, more than 70,000 Medicare beneficiaries received this drug. See Medicare Part B Drug

Dashboard,     https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-

Reports/Information-on-Prescription-Drugs/MedicarePartB.           Under      the   MFN      Rule,

reimbursement for a dose of rituximab for an average Non-Hodgkin’s Lymphoma patient would

be cut by $1,158, a 17.9% reduction from the average sales price-based reimbursement rate for

January 1, 2021. See MFN Rule, 85 Fed. Reg. at 76,211 (Table 6); CMS January 2021 ASP Pricing

File,   https://www.cms.gov/medicare/medicare-part-b-drug-average-sales-price/2021-asp-drug-

pricing-files. These revenue losses will force providers to make painful cuts across departments,

negatively affecting the services that can be made available to patients. These harms will be

particularly hard-felt by providers operating in rural areas and those operating on already-thin

margins, made even worse by increased operating costs and reductions in oncology patient volume

during the COVID-19 pandemic. Providers will have to make difficult decisions about patient

care, while cutting services to patients with significant healthcare needs.

        141.   PhRMA members will be adversely affected by the MFN Rule because they sell 35

of the 50 drugs that are initially subject to MFN pricing and that will be reimbursed at rates well

below the current Medicare Part B reimbursement rate. See MFN Rule, 85 Fed. Reg. at 76,194

(Table 2). PhRMA’s members will lose substantial amounts of revenue; forgo unquantifiable

investment and research opportunities; be forced to alter their business arrangements, including



                                                 60
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 61 of 71



through potential layoffs; and confront a fundamentally unfair competitive landscape, where

manufacturers of covered drugs are forced to adopt below-market prices while manufacturers of

alternative treatments are not.     See supra ¶¶ 42–51. CMS presumes that pharmaceutical

manufacturers will avoid many of these harms by negotiating higher prices abroad, but in reality

manufacturers have little to no power over foreign prices precisely because so many MFN

countries utilize non-negotiable price controls. Nor can manufacturers make up the loss in revenue

in other market sectors, such as the commercial market, because the MFN Rule includes penalties

to prevent manufacturers from doing so. See 85 Fed. Reg. at 76,213–15.

       142.    “[E]conomic damages may constitute irreparable harm where no remedy is

available at the conclusion of litigation.” Mountain Valley Pipeline, LLC v. W. Pocahontas Props.

Ltd. P’ship, 918 F.3d 353, 366 (4th Cir. 2019); see Philip Morris USA Inc. v. Scott, 561 U.S. 1301,

1304 (2010) (Scalia, J., in chambers); Multi-Channel TV Cable Co. v. Charlottesville Quality

Cable Operating Co., 22 F.3d 546, 551 (4th Cir. 1994) (“Generally, ‘irreparable injury is suffered

when monetary damages are difficult to ascertain or are inadequate.’ ” (citation omitted)). Here,

that is true three times over. The APA does not waive the federal government’s sovereign

immunity for damages claims, so providers and pharmaceutical manufacturers will be unable to

recover any economic losses caused by the Rule’s revisions to Congress’s reimbursement scheme.

See Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs., No. 20-CV-1630, 2020

WL 5232076, at *40 (D.D.C. Sept. 2, 2020); Lawrence & Mem’l Hosp. v. Sebelius, 986 F. Supp.

2d 124, 133 n.3 (D. Conn. 2013) (Medicare reimbursements). The losses at issue are also

sufficiently large that, even apart from the sovereign immunity barrier, they qualify as irreparable

harm in themselves. Par Pharms., Inc. v. TWI Pharms., Inc., 2014 WL 3956024, at *3 (D. Md.

Aug. 12, 2014). And finally, the loss of market share, jobs, innovations, and business opportunities



                                                61
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 62 of 71



cannot be reversed or adequately recompensed through litigation. Each of these circumstances has

been deemed sufficient to establish irreparable harm. See Roche Diagnostics Corp. v. Med.

Automation Sys., Inc., 646 F.3d 424, 427 (7th Cir. 2011); Sanofi-Synthelabo v. Apotex, Inc., 470

F.3d 1368, 1381 (Fed. Cir. 2006).

       143.    Third, the MFN Rule will also irreparably harm pharmaceutical manufacturers,

patients, and providers by depriving them of their procedural right to notice and comment under

the APA. The “depriv[ation] of the opportunity to offer comments” on a rule “may constitute

irreparable injury while a rule promulgated in violation of [the APA] is in effect, provided that

plaintiffs suffer some additional concrete harm as well.” E. Bay Sanctuary Covenant v. Trump,

349 F. Supp. 3d 838, 865 (N.D. Cal. 2018), aff’d, 950 F.3d 1242 (9th Cir. 2020). In other words,

so long as a prospective commenter has a cognizable interest “at stake,” such as “fiscal interests,”

the “procedural injury” stemming from a notice-and-comment violation “may serve as a basis for

a finding of irreparable harm.” California v. Health & Hum. Servs., 281 F. Supp. 3d 806, 829–30

(N.D. Cal. 2017), aff’d in part, vacated in part on other grounds, remanded sub nom. California

v. Azar, 911 F.3d 558 (9th Cir. 2018). An affected party thus suffers irreparable harm where a rule

improperly promulgated without notice and comment “will dramatically alter” a “complex and far-

reaching regulatory regime” and the affected party has articulated “meaningful concerns.”

Northern Mariana Islands v. United States, 686 F. Supp. 2d 7, 17–18 (D.D.C. 2009).

       144.    Here, it would be an understatement to suggest that the MFN Rule—an overhaul of

the Medicare Part B drug reimbursement system involving (at minimum) over $100 billion—“will

dramatically alter” a “complex and far-reaching regulatory regime.” It is even more of an

understatement to suggest that Plaintiffs here have “meaningful concerns” about the manner in




                                                62
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 63 of 71



which this unlawful usurpation of Congress’s prerogatives is being rushed through and the harms

it will cause to them and others.

       145.    Fourth, the MFN Rule will also irreparably harm pharmaceutical manufacturers,

patients, and providers by depriving them of their constitutional rights. Courts recognize that “a

prospective violation of a constitutional right constitutes irreparable injury for purposes of seeking

equitable relief.” Karem v. Trump, 960 F.3d 656, 667 (D.C. Cir. 2020) (cleaned up). Indeed,

“[w]hen an alleged deprivation of a constitutional right is involved, . . . most courts hold that no

further showing of irreparable injury is necessary.” 11 A Charles Alan Wright et al., Federal

Practice & Procedure § 2948.1 (3d ed. 2005) (footnote omitted). Here, the MFN Rule is

unconstitutional on multiple levels—it violates the bicameralism-and-presentment requirement,

improperly delegates legislative power to the Executive Branch, and encroaches on Congress’s

exclusive power over patents and foreign commerce.

                                     CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

    (Declaratory/Injunctive Relief – The MFN Rule Was Issued Without Observance of
                          Procedure Required by 5 U.S.C. § 553)

       146.    Plaintiffs reallege and incorporate by reference all prior and subsequent paragraphs.

       147.    The APA provides that courts must “hold unlawful and set aside agency action”

that is “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

       148.    The APA requires agencies to publish notice of all “proposed rule making” in the

Federal Register, id. § 553(b), and to “give interested persons an opportunity to participate in the

rule making through submission of written data, views, or arguments,” id. § 553(c). Likewise, the

Social Security Act requires the HHS Secretary, before issuing the relevant types of regulations




                                                 63
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 64 of 71



“in final form,” to “provide for notice of the proposed regulation in the Federal Register and a

period of not less than 60 days for public comment thereon.” 42 U.S.C. § 1395hh(b)(1).

       149.    The APA also generally requires “publication . . . of a substantive rule [to] be made

not less than 30 days before its effective date.” 5 U.S.C. § 553(d). Similarly, the Social Security

Act requires that relevant regulations “not become effective before the end of the 30-day period

that begins on the date that the Secretary has issued or published, as the case may be,” the

regulation. 42 U.S.C. § 1395hh(e)(1)(B)(i).

       150.    The MFN Rule was not adopted through the required notice-and-comment

procedure, nor did it provide for the required 30-day delay in effective date. There is no “good

cause” that waives either requirement. The Rule was therefore promulgated “without observance

of procedure required by law” and must be set aside under 5 U.S.C. § 706(2)(D).

                                SECOND CLAIM FOR RELIEF

(Declaratory/Injunctive Relief – The MFN Rule Exceeds CMS’s Statutory Authority Under
                                    42 U.S.C. § 1315a)

       151.    Plaintiffs reallege and incorporate by reference all prior and subsequent paragraphs.

       152.    The APA requires courts to “hold unlawful and set aside” agency action that is “not

in accordance with law” or is “in excess of statutory jurisdiction, authority, or limitations.” 5

U.S.C. § 706(2)(A), (C).

       153.    Independent of the APA, courts have a duty to set aside agency action that is ultra

vires. See Aid Ass’n for Lutherans v. U.S. Postal Serv., 321 F.3d 1166, 1173 (D.C. Cir. 2003).

       154.    The MFN Rule violates clear statutory limits on CMS’s authority to “test payment

and service delivery models in accordance with selection criteria.” 42 U.S.C. § 1315a(b)(1). The

MFN Rule is not a “test of a “model,” but rather—in the Administration’s own description of the

Rule’s more modest predecessor—“an overhaul of Medicare Part B drug pricing,” 2018 CMS

                                                64
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 65 of 71



Press Release, supra, that will “completely restructure the prescription drug market, in terms of

pricing and everything else,” July 2020 White House Remarks, supra. By its own terms, the MFN

Rule will directly alter federal reimbursement for three-fourths of all Medicare Part B drug

spending pursuant to a “policy” at odds with the one Congress established. The Rule by design

has no control group, and it circumvents numerous congressionally established guardrails that are

intended to govern a model’s “expansion” and “implementation on a nationwide basis” once it has

succeeded on a smaller scale. Id. § 1315a(c).

       155.    The MFN Rule is also not “in accordance with selection criteria,” id. § 1315a(b)(1),

because the Secretary has not determined and cannot determine “that the model addresses a defined

population for which there are deficits in care leading to poor clinical outcomes or potentially

avoidable expenditures,” id. § 1315a(b)(2)(A). Instead of addressing a “defined population,” the

MFN Rule targets the entire population of patients who will receive a covered drug. 85 Fed. Reg.

at 76,183. The MFN Rule also has not identified any specific “deficits in care” leading to either

“poor clinical outcomes or potentially avoidable expenditures” for that broad population. Nor does

the rule “preserv[e] or enhanc[e] the quality of care” enjoyed by Medicare beneficiaries. 42 U.S.C.

§ 1315a(b)(2)(A).

       156.    The MFN Rule is therefore “not in accordance with law,” it is “in excess of statutory

jurisdiction, authority, or limitations,” and it must be set aside under 5 U.S.C. § 706(2)(A), (C).

The MFN Rule is also ultra vires.

                                 THIRD CLAIM FOR RELIEF

(Declaratory/Injunctive Relief – The MFN Rule Is Not in Accordance with Art. I, § 7 of the
                                    U.S. Constitution)

       157.    Plaintiffs reallege and incorporate by reference all prior and subsequent paragraphs.




                                                65
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 66 of 71



       158.    The APA requires courts to “hold unlawful and set aside” agency action that is “not

in accordance with law” or “contrary to constitutional right, power, privilege, or immunity.” 5

U.S.C. § 706(2)(A), (B).

       159.    Even apart from the APA, courts must set aside agency action that violates the

Constitution. See Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 491 n.2 (2010).

       160.    The Presentment Clause requires that “[e]very Bill which shall have passed the

House of Representatives and the Senate, shall, before it become a Law, be presented to the

President of the United States; If he approve he shall sign it, but if not he shall return it.” U.S.

Const. art. I, § 7, cl. 2. The Clause bars “unilateral [Executive] action that either repeals or amends

parts of duly enacted statutes.” City of New York, 524 U.S. at 439.

       161.    CMS has interpreted its waiver authority under Section 1115A to allow it to repeal

part of the congressionally enacted Medicare statute and to replace that repealed portion with a

massive new statutory regime of its own making.

       162.    If CMS’s interpretation is correct, then the MFN Rule violates the Presentment

Clause. CMS’s waivers in the MFN Rule have the “legal . . . effect” of making numerous

provisions in the Medicare statutes “entirely inoperative” and without “legal force.” Id. at 438,

441. In so doing, the waivers also have the “practical effect” of “rejecting the policy judgment

made by Congress.” Id. at 444. Compounding the constitutional problem, CMS has not just

suspended enforcement of particular provisions, but instead has replaced the superseded statutory

provisions with entirely new requirements that reflect CMS’s “own policy judgment.” Id. at 438,

444. By creating a new system with new obligations, CMS is impermissibly arrogating the

lawmaking process to itself.

       163.    The MFN Rule is therefore “not in accordance with law” and must be set aside.



                                                  66
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 67 of 71



                                 FOURTH CLAIM FOR RELIEF

(Declaratory/Injunctive Relief – The MFN Rule Is Not in Accordance with Art. I, § 1 of the
                                    U.S. Constitution)

       164.    Plaintiffs reallege and incorporate by reference all prior and subsequent paragraphs.

       165.    The APA requires courts to “hold unlawful and set aside” agency action that is “not

in accordance with law” or “contrary to constitutional right, power, privilege, or immunity.” 5

U.S.C. § 706(2)(A), (B).

       166.    Even apart from the APA, courts must set aside agency action that violates the

Constitution. See Free Enter. Fund, 561 U.S. at 491 n.2.

       167.    The Constitution vests “[a]ll legislative Powers . . . in [the] Congress of the United

States.” U.S. Const. art. I, § 1. The Supreme Court has interpreted this language to bar the

delegation of “the essential legislative functions with which it is thus vested.” A.L.A. Schechter

Poultry, 295 U.S. at 529.

       168.    CMS has interpreted its authority under Section 1115A to allow it to repeal as much

of the congressionally enacted Medicare statute as it wishes and to replace that repealed portion

with a new regime of its own making.

       169.    If CMS’s interpretation is correct, then the MFN Rule is the result of an

unconstitutional delegation of the legislative power to the Executive Branch. CMS issued the Rule

because the President was “unwilling to wait any longer” for “Congress to take action . . . to reduce

drug prices.” July 2020 White House Remarks, supra. The Rule does not execute congressional

policy, but overrides it; it does not fill in statutory blanks, but erases entire swaths of the Medicare

program. It is, by the President’s own acknowledgment, “revolutionary.” 2018 White House

Remarks, supra.

       170.    The MFN Rule is therefore “not in accordance with law” and must be set aside.

                                                  67
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 68 of 71



                                  FIFTH CLAIM FOR RELIEF

      (Declaratory/Injunctive Relief – The MFN Rule Is the Result of an Unauthorized
                                   Presidential Directive)

       171.    Plaintiffs reallege and incorporate by reference all prior and subsequent paragraphs.

       172.    The APA requires courts to “hold unlawful and set aside” agency action that is “not

in accordance with law” or is “in excess of statutory jurisdiction, authority, or limitations.”

5 U.S.C. § 706(2)(A), (C); see id. § 706(2)(B).

       173.    The Constitution confers upon Congress the power to establish departments and

agencies in the Executive Branch and to define the duties and functions of the officers who

administer them. See U.S. Const. art. I, § 8, cl. 18. Once Congress has done so, the President has

no legal power to direct how those officers must exercise their prescribed authority.           See

Presidential Authority to Direct Departments and Agencies to Withhold Expenditures From

Appropriations Made, 1 Op. O.L.C. Supp. 12, 12 (1937).

       174.    Here, Section 1115A expressly assigns the Secretary of Health and Human Services

sole discretion over CMMI’s testing authority. Yet President Trump directed the HHS Secretary

in the MFN Executive Order to “implement” the MFN Rule. 85 Fed. Reg. at 59,649. In so doing,

the President usurped the Secretary’s authority to make that decision for himself. In fact, the MFN

Rule itself acknowledges that it is being implemented “[i]n response to the September 13, 2020

Executive Order.” 85 Fed. Reg. at 76,182 (emphasis added).

       175.    Because the Rule was issued pursuant to an unauthorized presidential command

rather than the Secretary’s exercise of discretion, it was “not in accordance with law” and was “in

excess of statutory jurisdiction, authority, or limitations.”




                                                  68
           Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 69 of 71



                                    PRAYER FOR RELIEF

       NOW, THEREFORE, Plaintiffs request a judgment in their favor against Defendants as

follows:

       1.      Declare that the MFN Rule is not in accordance with law, is unconstitutional, is

               without observance of procedure required by law, and is invalid;

       2.      Set aside and vacate the MFN Rule;

       3.      Issue preliminary and permanent injunctive relief, including a temporary

               restraining order, without bond, preventing Defendants from implementing or

               enforcing the MFN Rule, or requiring them to complete notice-and-comment

               rulemaking before putting any such rule into effect;

       4.      Award Plaintiff reasonable attorneys’ fees and costs, plus interest accruing thereon,

               under the Equal Access to Justice Act, 28 U.S.C. § 2412; and

       5.      Grant such other and further relief as the Court may deem appropriate.




                                                69
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 70 of 71



DATED: December 4, 2020                                 Respectfully submitted,



E. Elizabeth Halpern*                            Timothy Cleveland*
Susan M. Cook*                                   Alethea Anne Swift*
HOGAN LOVELLS US LLP                             CLEVELAND | TERRAZAS PLLC
555 Thirteenth Street, NW                        303 Camp Craft Rd., Suite 325
Washington DC 20004                              Austin, TX 78746
(202) 637-5600                                   (512) 689-8698
elizabeth.halpern@hoganlovells.com               tcleveland@clevelandterrazas.com
susan.cook@hoganlovells.com                      aswift@clevelandterrazas.com

Counsel for Plaintiff Association of             Benjamin H. Carney (Bar No. 27984)
Community Cancer Centers                         GORDON, WOLF & CARNEY, CHTD.
                                                 100 W. Pennsylvania Avenue, Suite 100
                                                 Towson, MD 21204
                                                 (410) 825-2300
                                                 bcarney@gwcfirm.com

                                                 Counsel for Plaintiff National Infusion
                                                 Center Association


Andrew Zimmitti (Bar No. 18539)                  /s/ R. Stanton Jones
Michael Kolber*                                  R. Stanton Jones (Bar No. 20690)
Adam Finkelstein*                                John P. Elwood*
MANATT, PHELPS & PHILLIPS LLP                    Jeffrey L. Handwerker**
1050 Connecticut Avenue NW, Suite 600            Allon Kedem*
Washington, DC 20036                             Diana Sterk*
(202) 585-6505                                   ARNOLD & PORTER KATE SCHOLER LLP
azimmitti@manatt.com                             601 Massachusetts Ave. NW
                                                 Washington, DC 20001
Counsel for Plaintiff Global Colon Cancer        (202) 942-5000
Association                                      stanton.jones@arnoldporter.com

                                                 Counsel for Plaintiff Pharmaceutical
                                                 Research and Manufacturers of America


                                                 * Pro hac vice application forthcoming
                                                 ** Application for admission forthcoming




                                            70
         Case 1:20-cv-03531-CCB Document 1 Filed 12/04/20 Page 71 of 71



                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on Defendants in accordance with Fed.

R. Civ. P. 4.

                                           /s/ R. Stanton Jones
                                           R. Stanton Jones
                                           601 Massachusetts Ave., NW
                                           Washington, D.C., 20001
                                           (202) 942-5000
                                           stanton.jones@arnoldporter.com

                                           Counsel for Plaintiff Pharmaceutical Research and
                                           Manufacturers of America




                                              71
